OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2012 Estimated average burden hours per response9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21483 Veracity Funds (Exact name of registrant as specified in charter) 401 West Main Street Louisville, Kentucky (Address of principal executive offices) (Zip code) Wade R. Bridge, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513)587-3400 Date of fiscal year end:February 28 Date of reporting period:July 1, 2009 - June 30, 2010 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Veracity Funds By (Signature and Title)* /s/ Matthew G. Bevin. Matthew G. Bevin,President Date July 22, 2010 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT Company Name Ticker Security ID on Ballot Meeting Date Proponet Proposal Management Recommendation Vote Instruction Voted_YN Steris Corp. STE 23-Jul-09 Management Elect Director Richard C. Breeden For For Yes Steris Corp. STE 23-Jul-09 Management Elect Director Cynthia L. Feldmann For For Yes Steris Corp. STE 23-Jul-09 Management Elect Director Robert H. Fields For For Yes Steris Corp. STE 23-Jul-09 Management Elect Director Jacqueline B. Kosecoff For For Yes Steris Corp. STE 23-Jul-09 Management Elect Director Kevin M. McMullen For For Yes Steris Corp. STE 23-Jul-09 Management Elect Director Walter M Rosebrough, Jr. For For Yes Steris Corp. STE 23-Jul-09 Management Elect Director Mohsen M. Sohi For For Yes Steris Corp. STE 23-Jul-09 Management Elect Director John P. Wareham For For Yes Steris Corp. STE 23-Jul-09 Management Elect Director Loyal W. Wilson For For Yes Steris Corp. STE 23-Jul-09 Management Elect Director Michael B. Wood For For Yes Steris Corp. STE 23-Jul-09 Management Ratify Auditors For For Yes BE Aerospace, Inc. BEAV 30-Jul-09 Management Elect Director Charles L. Chadwell For Withhold Yes BE Aerospace, Inc. BEAV 30-Jul-09 Management Elect Director Richard G. Hamermesh For For Yes BE Aerospace, Inc. BEAV 30-Jul-09 Management Elect Director Amin J. Khoury For For Yes BE Aerospace, Inc. BEAV 30-Jul-09 Management Ratify Auditors For For Yes BE Aerospace, Inc. BEAV 30-Jul-09 Management Amend Omnibus Stock Plan For For Yes BE Aerospace, Inc. BEAV 30-Jul-09 Share Holder Implement MacBride Principles Against Against Yes BE Aerospace, Inc. BEAV 30-Jul-09 Management Other Business For Against Yes World Acceptance Corp. WRLD 05-Aug-09 Management Elect Director A. Alexander McLean III For For Yes World Acceptance Corp. WRLD 05-Aug-09 Management Elect Director James R. Gilreath For For Yes World Acceptance Corp. WRLD 05-Aug-09 Management Elect Director William S. Hummers, III For For Yes World Acceptance Corp. WRLD 05-Aug-09 Management Elect Director Charles D. Way For For Yes World Acceptance Corp. WRLD 05-Aug-09 Management Elect Director Ken R. Bramlett, Jr. For For Yes World Acceptance Corp. WRLD 05-Aug-09 Management Elect Director Mark C. Roland For For Yes World Acceptance Corp. WRLD 05-Aug-09 Management Elect Director Darrell E. Whitaker For For Yes World Acceptance Corp. WRLD 05-Aug-09 Management Ratify Auditors For For Yes Consolidated Graphics, Inc. CGX 06-Aug-09 Management Elect Director Larry J. Alexander For For Yes Consolidated Graphics, Inc. CGX 06-Aug-09 Management Elect Director Brady F. Carruth For For Yes Consolidated Graphics, Inc. CGX 06-Aug-09 Management Amend Omnibus Stock Plan For For Yes IBERIABANK Corp. IBKC 24-Aug-09 Management Increase Authorized Common Stock For For Yes Callaway Golf Co. ELY 10-Sep-09 Management Approve Conversion of Securities For For Yes Integrated Device Technology, Inc. IDTI 17-Sep-09 Management Elect Director John Schofield For For Yes Integrated Device Technology, Inc. IDTI 17-Sep-09 Management Elect Director Lewis Eggebrecht For For Yes Integrated Device Technology, Inc. IDTI 17-Sep-09 Management Elect Director Umesh Padval For For Yes Integrated Device Technology, Inc. IDTI 17-Sep-09 Management Elect Director Gordon Parnell For For Yes Integrated Device Technology, Inc. IDTI 17-Sep-09 Management Elect Director Donald Schrock For For Yes Integrated Device Technology, Inc. IDTI 17-Sep-09 Management Elect Director Ron Smith For For Yes Integrated Device Technology, Inc. IDTI 17-Sep-09 Management Elect Director Theodore L. Tewksbury, III For For Yes Integrated Device Technology, Inc. IDTI 17-Sep-09 Management Approve Qualified Employee Stock Purchase Plan For For Yes Integrated Device Technology, Inc. IDTI 17-Sep-09 Management Approve Repricing of Options For For Yes Integrated Device Technology, Inc. IDTI 17-Sep-09 Management Ratify Auditors For For Yes Ethan Allen Interiors Inc. ETH 16-Nov-09 Management Elect Director Frank G. Wisner For For Yes Ethan Allen Interiors Inc. ETH 16-Nov-09 Management Ratify Auditors For For Yes Harris Stratex Networks, Inc. HSTX 41457P106 19-Nov-09 Management Elect Director Charles D. Kissner For For Yes Harris Stratex Networks, Inc. HSTX 41457P106 19-Nov-09 Management Elect Director Harald J. Braun For For Yes Harris Stratex Networks, Inc. HSTX 41457P106 19-Nov-09 Management Elect Director Eric C. Evans For For Yes Harris Stratex Networks, Inc. HSTX 41457P106 19-Nov-09 Management Elect Director William A. Hasler For For Yes Harris Stratex Networks, Inc. HSTX 41457P106 19-Nov-09 Management Elect Director Clifford H. Higgerson For For Yes Harris Stratex Networks, Inc. HSTX 41457P106 19-Nov-09 Management Elect Director Dr. Mohsen Sohi For For Yes Harris Stratex Networks, Inc. HSTX 41457P106 19-Nov-09 Management Elect Director Dr. James C. Stoffel For For Yes Harris Stratex Networks, Inc. HSTX 41457P106 19-Nov-09 Management Elect Director Edward F. Thompson For For Yes Harris Stratex Networks, Inc. HSTX 41457P106 19-Nov-09 Management Ratify Auditors For For Yes Harris Stratex Networks, Inc. HSTX 41457P106 19-Nov-09 Management Approve Qualified Employee Stock Purchase Plan For For Yes Harris Stratex Networks, Inc. HSTX 41457P106 19-Nov-09 Management Amend Omnibus Stock Plan For For Yes Harris Stratex Networks, Inc. HSTX 41457P106 19-Nov-09 Management Eliminate Class of Common Stock For For Yes Dycom Industries, Inc. DY 24-Nov-09 Management Elect Director Stephen C. Coley For For Yes Dycom Industries, Inc. DY 24-Nov-09 Management Elect Director Patricia L. Higgins For Withhold Yes Dycom Industries, Inc. DY 24-Nov-09 Management Elect Director Steven E. Nielsen For For Yes Dycom Industries, Inc. DY 24-Nov-09 Management Ratify Auditors For For Yes Dycom Industries, Inc. DY 24-Nov-09 Management Other Business For Against Yes Cracker Barrel Old Country Store, Inc. CBRL 22410J106 02-Dec-09 Management Elect Director Robert V. Dale For For Yes Cracker Barrel Old Country Store, Inc. CBRL 22410J106 02-Dec-09 Management Elect Director Richard J. Dobkin For For Yes Cracker Barrel Old Country Store, Inc. CBRL 22410J106 02-Dec-09 Management Elect Director Robert C. Hilton For For Yes Cracker Barrel Old Country Store, Inc. CBRL 22410J106 02-Dec-09 Management Elect Director Charles E. Jones, Jr. For Withhold Yes Cracker Barrel Old Country Store, Inc. CBRL 22410J106 02-Dec-09 Management Elect Director B.F. "Jack" Lowery For For Yes Cracker Barrel Old Country Store, Inc. CBRL 22410J106 02-Dec-09 Management Elect Director Martha M. Mitchell For For Yes Cracker Barrel Old Country Store, Inc. CBRL 22410J106 02-Dec-09 Management Elect Director Andrea M. Weiss For For Yes Cracker Barrel Old Country Store, Inc. CBRL 22410J106 02-Dec-09 Management Elect Director Jimmie D. White For For Yes Cracker Barrel Old Country Store, Inc. CBRL 22410J106 02-Dec-09 Management Elect Director Michael A. Woodhouse For For Yes Cracker Barrel Old Country Store, Inc. CBRL 22410J106 02-Dec-09 Management Ratify Auditors For For Yes Cracker Barrel Old Country Store, Inc. CBRL 22410J106 02-Dec-09 Management Amend Omnibus Stock Plan For Against Yes Seacoast Banking Corp. of Florida SBCF 03-Dec-09 Management Increase Authorized Common Stock For For Yes Seacoast Banking Corp. of Florida SBCF 03-Dec-09 Management Adjourn Meeting For For Yes Comtech Telecommunications Corp. CMTL 09-Dec-09 Management Elect Director Richard L. Goldberg For Withhold Yes Comtech Telecommunications Corp. CMTL 09-Dec-09 Management Elect Director Robert G. Paul For Withhold Yes Comtech Telecommunications Corp. CMTL 09-Dec-09 Management Ratify Auditors For For Yes Comtech Telecommunications Corp. CMTL 09-Dec-09 Management Amend Omnibus Stock Plan For For Yes Mentor Graphics Corp. MENT 14-Dec-09 Management Approve Stock Option Exchange Program For Against Yes Robbins & Myers, Inc. RBN 06-Jan-10 Management Elect Director Richard J. Giromini For For Yes Robbins & Myers, Inc. RBN 06-Jan-10 Management Elect Director Stephen F. Kirk For Withhold Yes Robbins & Myers, Inc. RBN 06-Jan-10 Management Elect Director Peter C. Wallace For For Yes Robbins & Myers, Inc. RBN 06-Jan-10 Management Amend Omnibus Stock Plan For For Yes Robbins & Myers, Inc. RBN 06-Jan-10 Management Ratify Auditors For For Yes Actuant Corporation ATU 00508X203 12-Jan-10 Management Elect Director Robert C. Arzbaecher For For Yes Actuant Corporation ATU 00508X203 12-Jan-10 Management Elect Director Gurminder S. Bedi For For Yes Actuant Corporation ATU 00508X203 12-Jan-10 Management Elect Director Gustav H.P. Boel For For Yes Actuant Corporation ATU 00508X203 12-Jan-10 Management Elect Director Thomas J. Fischer For For Yes Actuant Corporation ATU 00508X203 12-Jan-10 Management Elect Director William K. Hall For For Yes Actuant Corporation ATU 00508X203 12-Jan-10 Management Elect Director R. Alan Hunter For For Yes Actuant Corporation ATU 00508X203 12-Jan-10 Management Elect Director Robert A. Peterson For For Yes Actuant Corporation ATU 00508X203 12-Jan-10 Management Elect Director Holly A. Van Deursen For For Yes Actuant Corporation ATU 00508X203 12-Jan-10 Management Elect Director Dennis K. Williams For For Yes Actuant Corporation ATU 00508X203 12-Jan-10 Management Amend Omnibus Stock Plan For For Yes Actuant Corporation ATU 00508X203 12-Jan-10 Management Approve Qualified Employee Stock Purchase Plan For For Yes Actuant Corporation ATU 00508X203 12-Jan-10 Management Increase Authorized Common Stock For For Yes Washington Federal, Inc. WFSL 20-Jan-10 Management Elect Director Derek L. Chinn For For Yes Washington Federal, Inc. WFSL 20-Jan-10 Management Elect Director Thomas J. Kelley For For Yes Washington Federal, Inc. WFSL 20-Jan-10 Management Elect Director Barbara L. Smith For For Yes Washington Federal, Inc. WFSL 20-Jan-10 Management Ratify Auditors For For Yes Jabil Circuit, Inc. JBL 21-Jan-10 Management Elect Director Mel S. Lavitt For For Yes Jabil Circuit, Inc. JBL 21-Jan-10 Management Elect Director Timothy L. Main For For Yes Jabil Circuit, Inc. JBL 21-Jan-10 Management Elect Director William D. Morean For Withhold Yes Jabil Circuit, Inc. JBL 21-Jan-10 Management Elect Director Lawrence J. Murphy For For Yes Jabil Circuit, Inc. JBL 21-Jan-10 Management Elect Director Frank A. Newman For For Yes Jabil Circuit, Inc. JBL 21-Jan-10 Management Elect Director Steven A. Raymund For For Yes Jabil Circuit, Inc. JBL 21-Jan-10 Management Elect Director Thomas A. Sansone For For Yes Jabil Circuit, Inc. JBL 21-Jan-10 Management Elect Director David M. Stout For For Yes Jabil Circuit, Inc. JBL 21-Jan-10 Management Elect Director Kathleen A. Walters For For Yes Jabil Circuit, Inc. JBL 21-Jan-10 Management Amend Omnibus Stock Plan For For Yes Jabil Circuit, Inc. JBL 21-Jan-10 Management Ratify Auditors For For Yes Jabil Circuit, Inc. JBL 21-Jan-10 Management Other Business For Against Yes New Jersey Resources Corp. NJR 27-Jan-10 Management Elect Director Lawrence R. Codey For For Yes New Jersey Resources Corp. NJR 27-Jan-10 Management Elect Director Laurence M. Downes For For Yes New Jersey Resources Corp. NJR 27-Jan-10 Management Elect Director Robert B. Evans For For Yes New Jersey Resources Corp. NJR 27-Jan-10 Management Elect Director Alfred C. Koeppe For For Yes New Jersey Resources Corp. NJR 27-Jan-10 Management Ratify Auditors For For Yes Schnitzer Steel Industries, Inc. SCHN 27-Jan-10 Management Elect Director David J. Anderson For For Yes Schnitzer Steel Industries, Inc. SCHN 27-Jan-10 Management Elect Director William A. Furman For For Yes Schnitzer Steel Industries, Inc. SCHN 27-Jan-10 Management Elect Director William D. Larsson For For Yes Schnitzer Steel Industries, Inc. SCHN 27-Jan-10 Management Elect Director Scott Lewis For For Yes Schnitzer Steel Industries, Inc. SCHN 27-Jan-10 Management Elect Director Wayland R. Hicks For For Yes Schnitzer Steel Industries, Inc. SCHN 27-Jan-10 Management Amend Executive Incentive Bonus Plan For For Yes Commercial Metals Co. CMC 28-Jan-10 Management Elect Director Rhys J. Best For For Yes Commercial Metals Co. CMC 28-Jan-10 Management Elect Director Richard B. Kelson For For Yes Commercial Metals Co. CMC 28-Jan-10 Management Elect Director Murray R. McClean For For Yes Commercial Metals Co. CMC 28-Jan-10 Management Approve Qualified Employee Stock Purchase Plan For For Yes Commercial Metals Co. CMC 28-Jan-10 Management Amend Omnibus Stock Plan For For Yes Commercial Metals Co. CMC 28-Jan-10 Management Amend Non-Employee Director Omnibus Stock Plan For Against Yes Commercial Metals Co. CMC 28-Jan-10 Management Ratify Auditors For For Yes Mueller Water Products, Inc., MWA 28-Jan-10 Management Elect Director Donald N. Boyce For Withhold Yes Mueller Water Products, Inc., MWA 28-Jan-10 Management Elect Director Howard L. Clark, Jr. For For Yes Mueller Water Products, Inc., MWA 28-Jan-10 Management Elect Director Gregory E. Hyland For For Yes Mueller Water Products, Inc., MWA 28-Jan-10 Management Elect Director Jerry W. Kolb For Withhold Yes Mueller Water Products, Inc., MWA 28-Jan-10 Management Elect Director Joseph B. Leonard For For Yes Mueller Water Products, Inc., MWA 28-Jan-10 Management Elect Director Mark J. O'Brien For For Yes Mueller Water Products, Inc., MWA 28-Jan-10 Management Elect Director Bernard G. Rethore For Withhold Yes Mueller Water Products, Inc., MWA 28-Jan-10 Management Elect Director Neil A. Springer For Withhold Yes Mueller Water Products, Inc., MWA 28-Jan-10 Management Elect Director Lydia W. Thomas For For Yes Mueller Water Products, Inc., MWA 28-Jan-10 Management Elect Director Michael T. Tokarz For For Yes Mueller Water Products, Inc., MWA 28-Jan-10 Management Approve Executive Incentive Bonus Plan For For Yes Mueller Water Products, Inc., MWA 28-Jan-10 Management Ratify Auditors For For Yes ADC Telecommunications, Inc. ADCT 09-Feb-10 Management Fix Number of Directors at Ten For For Yes ADC Telecommunications, Inc. ADCT 09-Feb-10 Management Elect Director John J. Boyle III For For Yes ADC Telecommunications, Inc. ADCT 09-Feb-10 Management Elect Director William R. Spivey For For Yes ADC Telecommunications, Inc. ADCT 09-Feb-10 Management Elect Director Robert E. Switz For For Yes ADC Telecommunications, Inc. ADCT 09-Feb-10 Management Elect Director Larry W. Wangberg For For Yes ADC Telecommunications, Inc. ADCT 09-Feb-10 Management Approve Omnibus Stock Plan For For Yes ADC Telecommunications, Inc. ADCT 09-Feb-10 Management Ratify Auditors For For Yes Plexus Corp. PLXS 10-Feb-10 Management Elect Director Ralf R. Boer For For Yes Plexus Corp. PLXS 10-Feb-10 Management Elect Director Stephen P. Cortinovis For For Yes Plexus Corp. PLXS 10-Feb-10 Management Elect Director David J. Drury For For Yes Plexus Corp. PLXS 10-Feb-10 Management Elect Director Dean A. Foate For For Yes Plexus Corp. PLXS 10-Feb-10 Management Elect Director Peter Kelly For For Yes Plexus Corp. PLXS 10-Feb-10 Management Elect Director John L. Nussbaum For For Yes Plexus Corp. PLXS 10-Feb-10 Management Elect Director Michael V. Schrock For For Yes Plexus Corp. PLXS 10-Feb-10 Management Elect Director Charles M. Strother For For Yes Plexus Corp. PLXS 10-Feb-10 Management Elect Director Mary A. Winston For For Yes Plexus Corp. PLXS 10-Feb-10 Management Ratify Auditors For For Yes Ruddick Corporation RDK 18-Feb-10 Management Elect Director John R. Belk For For Yes Ruddick Corporation RDK 18-Feb-10 Management Elect Director John P. Derham Cato For For Yes Ruddick Corporation RDK 18-Feb-10 Management Elect Director Thomas W. Dickson For For Yes Ruddick Corporation RDK 18-Feb-10 Management Elect Director James E.S. Hynes For For Yes Ruddick Corporation RDK 18-Feb-10 Management Elect Director Anna Spangler Nelson For For Yes Ruddick Corporation RDK 18-Feb-10 Management Elect Director Bailey W. Patrick For For Yes Ruddick Corporation RDK 18-Feb-10 Management Elect Director Robert H. Spilman, Jr. For For Yes Ruddick Corporation RDK 18-Feb-10 Management Elect Director Harold C. Stowe For For Yes Ruddick Corporation RDK 18-Feb-10 Management Elect Director Isaiah Tidwell For For Yes Ruddick Corporation RDK 18-Feb-10 Management Elect Director William C. Warden, Jr. For For Yes Ruddick Corporation RDK 18-Feb-10 Management Ratify Auditors For For Yes American Italian Pasta Co. AIPC 25-Feb-10 Management Elect Director David W. Allen For For Yes American Italian Pasta Co. AIPC 25-Feb-10 Management Elect Director Cathleen S. Curless For For Yes American Italian Pasta Co. AIPC 25-Feb-10 Management Elect Director Tim M. Pollak For For Yes American Italian Pasta Co. AIPC 25-Feb-10 Management Ratify Auditors For For Yes Parametric Technology Corporation PMTC 03-Mar-10 Management Elect Director Paul A. Lacy For For Yes Parametric Technology Corporation PMTC 03-Mar-10 Management Elect Director Michael E. Porter For Withhold Yes Parametric Technology Corporation PMTC 03-Mar-10 Management Elect Director Robert P. Schechter For For Yes Parametric Technology Corporation PMTC 03-Mar-10 Management Approve Executive Incentive Bonus Plan For For Yes Parametric Technology Corporation PMTC 03-Mar-10 Management Amend Omnibus Stock Plan For For Yes Parametric Technology Corporation PMTC 03-Mar-10 Management Ratify Auditors For For Yes Encore Acquisition Company EAC 29255W100 09-Mar-10 Management Approve Acquisition For For Yes Encore Acquisition Company EAC 29255W100 09-Mar-10 Management Adjourn Meeting For For Yes Spartech Corp. SEH 11-Mar-10 Management Elect Director Edward J. Dineen For For Yes Spartech Corp. SEH 11-Mar-10 Management Elect Director Victoria M. Holt For For Yes Spartech Corp. SEH 11-Mar-10 Management Elect Director Walter J. Klein For For Yes Spartech Corp. SEH 11-Mar-10 Management Elect Director Pamela F. Lenehan For For Yes Spartech Corp. SEH 11-Mar-10 Management Elect Director Myles S. Odaniell For For Yes Spartech Corp. SEH 11-Mar-10 Management Elect Director Craig A. Wolfanger For For Yes Spartech Corp. SEH 11-Mar-10 Management Ratify Auditors For For Yes OMNOVA Solutions Inc. OMN 17-Mar-10 Management Elect Director David J. D'Antoni For For Yes OMNOVA Solutions Inc. OMN 17-Mar-10 Management Elect Director Steven W. Percy For For Yes OMNOVA Solutions Inc. OMN 17-Mar-10 Management Elect Director Allan R. Rothwell For For Yes OMNOVA Solutions Inc. OMN 17-Mar-10 Management Ratify Auditors For For Yes Hancock Holding Company HBHC 18-Mar-10 Management Elect Director Don P. Descant For For Yes Hancock Holding Company HBHC 18-Mar-10 Management Elect Director James B. Estabrook, Jr. For For Yes Hancock Holding Company HBHC 18-Mar-10 Management Elect Director Randall W. Hanna For For Yes Hancock Holding Company HBHC 18-Mar-10 Management Elect Director Robert W. Roseberry For For Yes Hancock Holding Company HBHC 18-Mar-10 Management Elect Director Anthony J. Topazi For Withhold Yes Hancock Holding Company HBHC 18-Mar-10 Management Ratify Auditors For For Yes Photronics, Inc. PLAB 08-Apr-10 Management Elect Director Walter M. Fiederowicz For For Yes Photronics, Inc. PLAB 08-Apr-10 Management Elect Director Joseph A. Fiorita, Jr. For For Yes Photronics, Inc. PLAB 08-Apr-10 Management Elect Director Constantine S. Macricostas For For Yes Photronics, Inc. PLAB 08-Apr-10 Management Elect Director George Macricostas For For Yes Photronics, Inc. PLAB 08-Apr-10 Management Elect Director Willem D. Maris For For Yes Photronics, Inc. PLAB 08-Apr-10 Management Elect Director Mitchell G. Tyson For For Yes Photronics, Inc. PLAB 08-Apr-10 Management Ratify Auditors For For Yes Photronics, Inc. PLAB 08-Apr-10 Management Amend Qualified Employee Stock Purchase Plan For For Yes Photronics, Inc. PLAB 08-Apr-10 Management Amend Omnibus Stock Plan For For Yes Photronics, Inc. PLAB 08-Apr-10 Management Other Business For Against Yes A. O. Smith Corporation AOS 12-Apr-10 Management Elect Director Ronald D. Brown For Withhold Yes A. O. Smith Corporation AOS 12-Apr-10 Management Elect Director William P. Greubel For Withhold Yes A. O. Smith Corporation AOS 12-Apr-10 Management Elect Director Rober J. O'Toole For For Yes A. O. Smith Corporation AOS 12-Apr-10 Management Elect Director Idelle K. Wolf For For Yes A. O. Smith Corporation AOS 12-Apr-10 Management Ratify Auditors For For Yes Pacific Continental Corporation PCBK 69412V108 19-Apr-10 Management Elect Director Robert Ballin For For Yes Pacific Continental Corporation PCBK 69412V108 19-Apr-10 Management Elect Director Hal Brown For For Yes Pacific Continental Corporation PCBK 69412V108 19-Apr-10 Management Elect Director Cathi Hatch For For Yes Pacific Continental Corporation PCBK 69412V108 19-Apr-10 Management Elect Director Michael E. Heijer For For Yes Pacific Continental Corporation PCBK 69412V108 19-Apr-10 Management Elect Director Michael Holcomb For For Yes Pacific Continental Corporation PCBK 69412V108 19-Apr-10 Management Elect Director Michael Holzgang For For Yes Pacific Continental Corporation PCBK 69412V108 19-Apr-10 Management Elect Director Donald Krahmer, Jr. For For Yes Pacific Continental Corporation PCBK 69412V108 19-Apr-10 Management Elect Director Donald Montgomery For For Yes Pacific Continental Corporation PCBK 69412V108 19-Apr-10 Management Elect Director John Rickman For For Yes Pacific Continental Corporation PCBK 69412V108 19-Apr-10 Management Increase Authorized Common Stock For For Yes Pacific Continental Corporation PCBK 69412V108 19-Apr-10 Management Increase Authorized Preferred Stock For Against Yes Pacific Continental Corporation PCBK 69412V108 19-Apr-10 Management Ratify Auditors For For Yes FirstMerit Corporation FMER 21-Apr-10 Management Elect Director Steven H. Baer For For Yes FirstMerit Corporation FMER 21-Apr-10 Management Elect Director Karen S. Belden For For Yes FirstMerit Corporation FMER 21-Apr-10 Management Elect Director R. Cary Blair For For Yes FirstMerit Corporation FMER 21-Apr-10 Management Elect Director John C. Blickle For For Yes FirstMerit Corporation FMER 21-Apr-10 Management Elect Director Robert W. Briggs For For Yes FirstMerit Corporation FMER 21-Apr-10 Management Elect Director Richard Colella For For Yes FirstMerit Corporation FMER 21-Apr-10 Management Elect Director Gina D. France For For Yes FirstMerit Corporation FMER 21-Apr-10 Management Elect Director Paul G. Greig For For Yes FirstMerit Corporation FMER 21-Apr-10 Management Elect Director Terry L. Haines For For Yes FirstMerit Corporation FMER 21-Apr-10 Management Elect Director J. Michael Hochschwender For For Yes FirstMerit Corporation FMER 21-Apr-10 Management Elect Director Clifford J. Isroff For For Yes FirstMerit Corporation FMER 21-Apr-10 Management Elect Director Philip A. Lloyd II For For Yes FirstMerit Corporation FMER 21-Apr-10 Management Ratify Auditors For For Yes FirstMerit Corporation FMER 21-Apr-10 Management Amend Articles of Incorporation Concerning Preferred Stock For For Yes FirstMerit Corporation FMER 21-Apr-10 Management Establish Range For Board Size For For Yes FirstMerit Corporation FMER 21-Apr-10 Management Reduce Supermajority Vote Requirement Relating to Business Combinations For For Yes FirstMerit Corporation FMER 21-Apr-10 Management Reduce Supermajority Vote Requirement Relating to Amendments For For Yes FirstMerit Corporation FMER 21-Apr-10 Management Eliminate Provision Stating Directors May Only Be Removed for Cause For For Yes Solutia Inc. SOA 21-Apr-10 Management Elect Director James P. Heffernan For For Yes Solutia Inc. SOA 21-Apr-10 Management Elect Director W. Thomas Jagodinski For For Yes Solutia Inc. SOA 21-Apr-10 Management Elect Director William C. Rusnack For For Yes Solutia Inc. SOA 21-Apr-10 Management Ratify Auditors For For Yes Solutia Inc. SOA 21-Apr-10 Management Approve Omnibus Stock Plan For For Yes Solutia Inc. SOA 21-Apr-10 Management Approve Executive Incentive Bonus Plan For For Yes Solutia Inc. SOA 21-Apr-10 Management Adopt, Renew or Amend NOL Rights Plan (NOL Pill) For For Yes Media General, Inc. MEG 22-Apr-10 Management Elect Director Scott D. Anthony For For Yes Media General, Inc. MEG 22-Apr-10 Management Elect Director Dennis J. FitzSimons For For Yes Media General, Inc. MEG 22-Apr-10 Management Elect Director Carl S. Thigpen For For Yes Synovus Financial Corp. SNV 87161C105 22-Apr-10 Management Elect Director Daniel P. Amos For For Yes Synovus Financial Corp. SNV 87161C105 22-Apr-10 Management Elect Director Richard E. Anthony For For Yes Synovus Financial Corp. SNV 87161C105 22-Apr-10 Management Elect Director James H. Blanchard For For Yes Synovus Financial Corp. SNV 87161C105 22-Apr-10 Management Elect Director Richard Y. Bradley For For Yes Synovus Financial Corp. SNV 87161C105 22-Apr-10 Management Elect Director Frank W. Brumley For For Yes Synovus Financial Corp. SNV 87161C105 22-Apr-10 Management Elect Director Elizabeth W. Camp For For Yes Synovus Financial Corp. SNV 87161C105 22-Apr-10 Management Elect Director Gardiner W. Garrard, Jr. For For Yes Synovus Financial Corp. SNV 87161C105 22-Apr-10 Management Elect Director T. Michael Goodrich For For Yes Synovus Financial Corp. SNV 87161C105 22-Apr-10 Management Elect Director V. Nathaniel Hansford For For Yes Synovus Financial Corp. SNV 87161C105 22-Apr-10 Management Elect Director Mason H. Lampton For For Yes Synovus Financial Corp. SNV 87161C105 22-Apr-10 Management Elect Director Elizabeth C. Ogie For For Yes Synovus Financial Corp. SNV 87161C105 22-Apr-10 Management Elect Director H. Lynn Page For For Yes Synovus Financial Corp. SNV 87161C105 22-Apr-10 Management Elect Director J. Neal Purcell For For Yes Synovus Financial Corp. SNV 87161C105 22-Apr-10 Management Elect Director Kessel D. Stelling, Jr. For For Yes Synovus Financial Corp. SNV 87161C105 22-Apr-10 Management Elect Director Melvin T. Stith For For Yes Synovus Financial Corp. SNV 87161C105 22-Apr-10 Management Elect Director Philip W. Tomlinson For For Yes Synovus Financial Corp. SNV 87161C105 22-Apr-10 Management Elect Director William B. Turner, Jr. For For Yes Synovus Financial Corp. SNV 87161C105 22-Apr-10 Management Elect Director James D. Yancey For For Yes Synovus Financial Corp. SNV 87161C105 22-Apr-10 Management Increase Authorized Common Stock For For Yes Synovus Financial Corp. SNV 87161C105 22-Apr-10 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Synovus Financial Corp. SNV 87161C105 22-Apr-10 Management Ratify Auditors For For Yes Cardinal Financial Corporation CFNL 14149F109 23-Apr-10 Management Elect Director B.G. Beck For For Yes Cardinal Financial Corporation CFNL 14149F109 23-Apr-10 Management Elect Director Michael A. Garcia For For Yes Cardinal Financial Corporation CFNL 14149F109 23-Apr-10 Management Elect Director J. Hamilton Lambert For For Yes Cardinal Financial Corporation CFNL 14149F109 23-Apr-10 Management Elect Director Alice M. Starr For For Yes Cardinal Financial Corporation CFNL 14149F109 23-Apr-10 Management Ratify Auditors For For Yes National Penn Bancshares, Inc. NPBC 27-Apr-10 Management Elect Director Donna D. Holton For For Yes National Penn Bancshares, Inc. NPBC 27-Apr-10 Management Elect Director Christian F. Martin, IV For For Yes National Penn Bancshares, Inc. NPBC 27-Apr-10 Management Elect Director R. Chadwick Paul, Jr. For For Yes National Penn Bancshares, Inc. NPBC 27-Apr-10 Management Elect Director C. Robert Roth For For Yes National Penn Bancshares, Inc. NPBC 27-Apr-10 Management Elect Director Wayne R. Weidner For For Yes National Penn Bancshares, Inc. NPBC 27-Apr-10 Management Ratify Auditors For For Yes National Penn Bancshares, Inc. NPBC 27-Apr-10 Management Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Progress Software Corporation PRGS 27-Apr-10 Management Elect Director Barry N. Bycoff For For Yes Progress Software Corporation PRGS 27-Apr-10 Management Elect Director Ram Gupta For For Yes Progress Software Corporation PRGS 27-Apr-10 Management Elect Director Charles F. Kane For For Yes Progress Software Corporation PRGS 27-Apr-10 Management Elect Director David A. Krall For For Yes Progress Software Corporation PRGS 27-Apr-10 Management Elect Director Michael L. Mark For For Yes Progress Software Corporation PRGS 27-Apr-10 Management Elect Director Richard D. Reidy For For Yes Progress Software Corporation PRGS 27-Apr-10 Management Amend Omnibus Stock Plan For For Yes Progress Software Corporation PRGS 27-Apr-10 Management Amend Qualified Employee Stock Purchase Plan For For Yes Progress Software Corporation PRGS 27-Apr-10 Management Ratify Auditors For For Yes Western Alliance Bancorporation WAL 27-Apr-10 Management Elect Director Cary Mack For For Yes Western Alliance Bancorporation WAL 27-Apr-10 Management Elect Director Todd Marshall For For Yes Western Alliance Bancorporation WAL 27-Apr-10 Management Elect Director Nafees Nagy, PhD For For Yes Western Alliance Bancorporation WAL 27-Apr-10 Management Elect Director James E. Nave, D.V.M. For For Yes Western Alliance Bancorporation WAL 27-Apr-10 Management Increase Authorized Common Stock For For Yes Western Alliance Bancorporation WAL 27-Apr-10 Management Reduce Supermajority Vote Requirement For For Yes Western Alliance Bancorporation WAL 27-Apr-10 Management Advisory Vote to Ratify Named Executive Officer's Compensation For Against Yes Western Alliance Bancorporation WAL 27-Apr-10 Management Ratify Auditors For For Yes Associated Banc-Corp ASBC 28-Apr-10 Management Elect Director Karen T. Beckwith For For Yes Associated Banc-Corp ASBC 28-Apr-10 Management Elect Director Ruth M. Crowley For For Yes Associated Banc-Corp ASBC 28-Apr-10 Management Elect Director Phillip B. Flynn For For Yes Associated Banc-Corp ASBC 28-Apr-10 Management Elect Director Ronald R. Harder For For Yes Associated Banc-Corp ASBC 28-Apr-10 Management Elect Director William R. Hutchinson For For Yes Associated Banc-Corp ASBC 28-Apr-10 Management Elect Director Eileen A. Kamerick For For Yes Associated Banc-Corp ASBC 28-Apr-10 Management Elect Director Richard T. Lommen For For Yes Associated Banc-Corp ASBC 28-Apr-10 Management Elect Director John C. Meng For For Yes Associated Banc-Corp ASBC 28-Apr-10 Management Elect Director J. Douglas Quick For For Yes Associated Banc-Corp ASBC 28-Apr-10 Management Elect Director John C. Seramur For For Yes Associated Banc-Corp ASBC 28-Apr-10 Management Approve Omnibus Stock Plan For For Yes Associated Banc-Corp ASBC 28-Apr-10 Management Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Associated Banc-Corp ASBC 28-Apr-10 Management Ratify Auditors For For Yes Colonial Properties Trust CLP 28-Apr-10 Management Elect Director Carl F. Bailey For For Yes Colonial Properties Trust CLP 28-Apr-10 Management Elect Director M. Miller Gorrie For For Yes Colonial Properties Trust CLP 28-Apr-10 Management Elect Director William M. Johnson For For Yes Colonial Properties Trust CLP 28-Apr-10 Management Elect Director Glade M. Knight For For Yes Colonial Properties Trust CLP 28-Apr-10 Management Elect Director James K. Lowder For For Yes Colonial Properties Trust CLP 28-Apr-10 Management Elect Director Thomas H. Lowder For For Yes Colonial Properties Trust CLP 28-Apr-10 Management Elect Director Herbert A. Meisler For For Yes Colonial Properties Trust CLP 28-Apr-10 Management Elect Director Claude B. Neilsen For For Yes Colonial Properties Trust CLP 28-Apr-10 Management Elect Director Harold W. Ripps For For Yes Colonial Properties Trust CLP 28-Apr-10 Management Elect Director John W. Spiegel For For Yes Colonial Properties Trust CLP 28-Apr-10 Management Ratify Auditors For For Yes Dana Holding Corporation DAN 28-Apr-10 Management Elect Director John M. Devine For For Yes Dana Holding Corporation DAN 28-Apr-10 Management Elect Director Terrence J. Keating For For Yes Dana Holding Corporation DAN 28-Apr-10 Management Elect Director James E. Sweetnam For For Yes Dana Holding Corporation DAN 28-Apr-10 Management Elect Director Keith E. Wandell For Withhold Yes Dana Holding Corporation DAN 28-Apr-10 Management Ratify Auditors For For Yes The Ryland Group, Inc. RYL 28-Apr-10 Management Elect Director Leslie M. Frecon For For Yes The Ryland Group, Inc. RYL 28-Apr-10 Management Elect Director Roland A. Hernandez For For Yes The Ryland Group, Inc. RYL 28-Apr-10 Management Elect Director William L. Jews For For Yes The Ryland Group, Inc. RYL 28-Apr-10 Management Elect Director Ned Mansour For For Yes The Ryland Group, Inc. RYL 28-Apr-10 Management Elect Director Robert E. Mellor For For Yes The Ryland Group, Inc. RYL 28-Apr-10 Management Elect Director Norman J. Metcalfe For For Yes The Ryland Group, Inc. RYL 28-Apr-10 Management Elect Director Larry T. Nicholson For For Yes The Ryland Group, Inc. RYL 28-Apr-10 Management Elect Director Charlotte St. Martin For For Yes The Ryland Group, Inc. RYL 28-Apr-10 Management Elect Director Robert G van Schoonenberg For For Yes The Ryland Group, Inc. RYL 28-Apr-10 Share Holder Adopt Quantitative GHG Goals for Products and Operations Against For Yes The Ryland Group, Inc. RYL 28-Apr-10 Share Holder Advisory Vote to Ratify Named Executive Officers' Compensation Against For Yes The Ryland Group, Inc. RYL 28-Apr-10 Management Ratify Auditors For For Yes TreeHouse Foods, Inc. THS 89469A104 29-Apr-10 Management Elect Director Diana S. Ferguson For For Yes TreeHouse Foods, Inc. THS 89469A104 29-Apr-10 Management Elect Director George V. Bayly For For Yes TreeHouse Foods, Inc. THS 89469A104 29-Apr-10 Management Elect Director Gary D. Smith For For Yes TreeHouse Foods, Inc. THS 89469A104 29-Apr-10 Management Ratify Auditors For For Yes Cleco Corporation CNL 12561W105 30-Apr-10 Management Elect Director Sherian G. Cadoria For For Yes Cleco Corporation CNL 12561W105 30-Apr-10 Management Elect Director Richard B. Crowell For For Yes Cleco Corporation CNL 12561W105 30-Apr-10 Management Elect Director Michael H. Madison For For Yes Cleco Corporation CNL 12561W105 30-Apr-10 Management Elect Director W.l. Westbrook For For Yes Cleco Corporation CNL 12561W105 30-Apr-10 Management Ratify Auditors For For Yes Cleco Corporation CNL 12561W105 30-Apr-10 Share Holder Declassify the Board of Directors None For Yes Fulton Financial Corporation FULT 30-Apr-10 Management Elect Director Jeffrey G. Albertson For For Yes Fulton Financial Corporation FULT 30-Apr-10 Management Elect Director Donald M. Bowman, Jr. For For Yes Fulton Financial Corporation FULT 30-Apr-10 Management Elect Director Dana A. Chryst For For Yes Fulton Financial Corporation FULT 30-Apr-10 Management Elect Director Craig A. Dally For For Yes Fulton Financial Corporation FULT 30-Apr-10 Management Elect Director Rufus A. Fulton, Jr. For For Yes Fulton Financial Corporation FULT 30-Apr-10 Management Elect Director George W. Hodges For For Yes Fulton Financial Corporation FULT 30-Apr-10 Management Elect Director Willem Kooyker For For Yes Fulton Financial Corporation FULT 30-Apr-10 Management Elect Director John O. Shirk For For Yes Fulton Financial Corporation FULT 30-Apr-10 Management Elect Director R. Scott Smith, Jr. For For Yes Fulton Financial Corporation FULT 30-Apr-10 Management Elect Director E. Philip Wenger For For Yes Fulton Financial Corporation FULT 30-Apr-10 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Fulton Financial Corporation FULT 30-Apr-10 Management Ratify Auditors For For Yes Baldor Electric Company BEZ 01-May-10 Management Elect Director Jean A. Mauldin For For Yes Baldor Electric Company BEZ 01-May-10 Management Elect Director R.L. Qualls For For Yes Baldor Electric Company BEZ 01-May-10 Management Elect Director Barry K. Rogstad For For Yes Baldor Electric Company BEZ 01-May-10 Management Elect Director Ronald E. Tucker For For Yes Baldor Electric Company BEZ 01-May-10 Management Ratify Auditors For For Yes MKS Instruments, Inc. MKSI 55306N104 03-May-10 Management Elect Director Cristina H. Amon For Withhold Yes MKS Instruments, Inc. MKSI 55306N104 03-May-10 Management Elect Director Richard S. Chute For Withhold Yes MKS Instruments, Inc. MKSI 55306N104 03-May-10 Management Elect Director Peter R. Hanley For Withhold Yes MKS Instruments, Inc. MKSI 55306N104 03-May-10 Management Ratify Auditors For For Yes CEC Entertainment, Inc. CEC 04-May-10 Management Elect Director Michael H. Magusiak For Withhold Yes CEC Entertainment, Inc. CEC 04-May-10 Management Elect Director Larry T. Mcdowell For Withhold Yes CEC Entertainment, Inc. CEC 04-May-10 Management Elect Director Walter Tyree For Withhold Yes CEC Entertainment, Inc. CEC 04-May-10 Management Declassify the Board of Directors For For Yes CEC Entertainment, Inc. CEC 04-May-10 Management Eliminate Cumulative Voting For For Yes CEC Entertainment, Inc. CEC 04-May-10 Management Amend Restricted Stock Plan For For Yes CEC Entertainment, Inc. CEC 04-May-10 Management Amend Non-Employee Director RestrictedStock Plan For For Yes CEC Entertainment, Inc. CEC 04-May-10 Management Ratify Auditors For For Yes Cincinnati Bell Inc. CBB 04-May-10 Management Elect Director Bruce L. Byrnes For For Yes Cincinnati Bell Inc. CBB 04-May-10 Management Elect Director Phillip R. Cox For For Yes Cincinnati Bell Inc. CBB 04-May-10 Management Elect Director Jakki L. Haussler For For Yes Cincinnati Bell Inc. CBB 04-May-10 Management Elect Director Mark Lazarus For For Yes Cincinnati Bell Inc. CBB 04-May-10 Management Elect Director Craig F. Maier For For Yes Cincinnati Bell Inc. CBB 04-May-10 Management Elect Director Alex Shumate For For Yes Cincinnati Bell Inc. CBB 04-May-10 Management Elect Director Lynn A. Wentworth For For Yes Cincinnati Bell Inc. CBB 04-May-10 Management Elect Director John M. Zrno For For Yes Cincinnati Bell Inc. CBB 04-May-10 Management Ratify Auditors For For Yes Cogdell Spencer Inc. CSA 19238U107 04-May-10 Management Elect Director James W. Cogdell For For Yes Cogdell Spencer Inc. CSA 19238U107 04-May-10 Management Elect Director Frank C. Spencer For For Yes Cogdell Spencer Inc. CSA 19238U107 04-May-10 Management Elect Director John R. Georgius For For Yes Cogdell Spencer Inc. CSA 19238U107 04-May-10 Management Elect Director Richard B. Jennings For For Yes Cogdell Spencer Inc. CSA 19238U107 04-May-10 Management Elect Director Christopher E. Lee For For Yes Cogdell Spencer Inc. CSA 19238U107 04-May-10 Management Elect Director Richard C. Neugent For For Yes Cogdell Spencer Inc. CSA 19238U107 04-May-10 Management Elect Director Randolph D. Smoak, Jr. M.D. For For Yes Cogdell Spencer Inc. CSA 19238U107 04-May-10 Management Elect Director David J. Lubar For For Yes Cogdell Spencer Inc. CSA 19238U107 04-May-10 Management Elect Director Scott A. Ransom For For Yes Cogdell Spencer Inc. CSA 19238U107 04-May-10 Management Approve Omnibus Stock Plan For For Yes Cogdell Spencer Inc. CSA 19238U107 04-May-10 Management Ratify Auditors For For Yes Cooper Tire & Rubber Company CTB 04-May-10 Management Elect Director Roy V. Armes For For Yes Cooper Tire & Rubber Company CTB 04-May-10 Management Elect Director Thomas P. Capo For For Yes Cooper Tire & Rubber Company CTB 04-May-10 Management Elect Director Robert D. Welding For For Yes Cooper Tire & Rubber Company CTB 04-May-10 Management Ratify Auditors For For Yes Cooper Tire & Rubber Company CTB 04-May-10 Management Declassify the Board of Directors For For Yes Cooper Tire & Rubber Company CTB 04-May-10 Management Approve Omnibus Stock Plan For For Yes Lance, Inc. LNCE 04-May-10 Management Elect Director David V. Singer For For Yes Lance, Inc. LNCE 04-May-10 Management Elect Director Dan C. Swander For For Yes Lance, Inc. LNCE 04-May-10 Management Elect Director S. Lance Van Every For For Yes Lance, Inc. LNCE 04-May-10 Management Amend Omnibus Stock Plan For Against Yes Lance, Inc. LNCE 04-May-10 Management Ratify Auditors For For Yes The Manitowoc Company MTW 04-May-10 Management Elect Director Virgis W. Colbert For For Yes The Manitowoc Company MTW 04-May-10 Management Elect Director Kenneth W. Krueger For For Yes The Manitowoc Company MTW 04-May-10 Management Elect Director Robert C. Stift For For Yes The Manitowoc Company MTW 04-May-10 Management Amend Omnibus Stock Plan For For Yes The Manitowoc Company MTW 04-May-10 Management Ratify Auditors For For Yes Associated Estates Realty Corporation AEC 05-May-10 Management Elect Director Albert T. Adams For For Yes Associated Estates Realty Corporation AEC 05-May-10 Management Elect Director James M. Delaney For For Yes Associated Estates Realty Corporation AEC 05-May-10 Management Elect Director Jeffrey I. Friedman For For Yes Associated Estates Realty Corporation AEC 05-May-10 Management Elect Director Michael E. Gibbons For For Yes Associated Estates Realty Corporation AEC 05-May-10 Management Elect Director Mark L. Milstein For For Yes Associated Estates Realty Corporation AEC 05-May-10 Management Elect Director James A. Schoff For For Yes Associated Estates Realty Corporation AEC 05-May-10 Management Elect Director Richard T. Schwarz For For Yes Associated Estates Realty Corporation AEC 05-May-10 Management Increase Authorized Common Stock For For Yes Associated Estates Realty Corporation AEC 05-May-10 Management Ratify Auditors For For Yes Entegris, Inc. ENTG 29362U104 05-May-10 Management Elect Director Gideon Argov For For Yes Entegris, Inc. ENTG 29362U104 05-May-10 Management Elect Director Michael A. Bradley For For Yes Entegris, Inc. ENTG 29362U104 05-May-10 Management Elect Director Marvin D. Burkett For For Yes Entegris, Inc. ENTG 29362U104 05-May-10 Management Elect Director Michael P.C. Carns For For Yes Entegris, Inc. ENTG 29362U104 05-May-10 Management Elect Director Daniel W. Christman For For Yes Entegris, Inc. ENTG 29362U104 05-May-10 Management Elect Director Gary F. Klingl For For Yes Entegris, Inc. ENTG 29362U104 05-May-10 Management Elect Director Roger D. McDaniel For For Yes Entegris, Inc. ENTG 29362U104 05-May-10 Management Elect Director Paul L.H. Olson For For Yes Entegris, Inc. ENTG 29362U104 05-May-10 Management Elect Director Brian F. Sullivan For For Yes Entegris, Inc. ENTG 29362U104 05-May-10 Management Ratify Auditors For For Yes Entegris, Inc. ENTG 29362U104 05-May-10 Management Approve Omnibus Stock Plan For For Yes Fairchild Semiconductor International, Inc. FCS 05-May-10 Management Elect Director Charles P. Carinalli For For Yes Fairchild Semiconductor International, Inc. FCS 05-May-10 Management Elect Director Randy W. Carson For For Yes Fairchild Semiconductor International, Inc. FCS 05-May-10 Management Elect Director Anthony Lear For For Yes Fairchild Semiconductor International, Inc. FCS 05-May-10 Management Elect Director Thomas L. Magnanti For For Yes Fairchild Semiconductor International, Inc. FCS 05-May-10 Management Elect Director Kevin J. Mcgarity For For Yes Fairchild Semiconductor International, Inc. FCS 05-May-10 Management Elect Director Bryan R. Roub For For Yes Fairchild Semiconductor International, Inc. FCS 05-May-10 Management Elect Director Ronald W. Shelly For For Yes Fairchild Semiconductor International, Inc. FCS 05-May-10 Management Elect Director Mark S. Thompson For For Yes Fairchild Semiconductor International, Inc. FCS 05-May-10 Management Eliminate Cumulative Voting For For Yes Fairchild Semiconductor International, Inc. FCS 05-May-10 Management Amend Omnibus Stock Plan For For Yes Fairchild Semiconductor International, Inc. FCS 05-May-10 Management Ratify Auditors For For Yes Great Lakes Dredge & Dock Corporation GLDD 05-May-10 Management Elect Director Jonathan W. Berger For For Yes Great Lakes Dredge & Dock Corporation GLDD 05-May-10 Management Ratify Auditors For For Yes Ladish Co., Inc. LDSH 05-May-10 Management Elect Director Lawrence W. Bianchi For Withhold Yes Ladish Co., Inc. LDSH 05-May-10 Management Elect Director James C. Hill For Withhold Yes Ladish Co., Inc. LDSH 05-May-10 Management Elect Director Leon A. Kranz For Withhold Yes Ladish Co., Inc. LDSH 05-May-10 Management Elect Director Wayne E. Larsen For Withhold Yes Ladish Co., Inc. LDSH 05-May-10 Management Elect Director J. Robert Peart For Withhold Yes Ladish Co., Inc. LDSH 05-May-10 Management Elect Director John W. Splude For Withhold Yes Ladish Co., Inc. LDSH 05-May-10 Management Elect Director Gary J. Vroman For Withhold Yes Ladish Co., Inc. LDSH 05-May-10 Management Approve Restricted Stock Plan For For Yes Ladish Co., Inc. LDSH 05-May-10 Management Ratify Auditors For For Yes Sunstone Hotel Investors, Inc. SHO 05-May-10 Management Elect Director Robert A. Alter For For Yes Sunstone Hotel Investors, Inc. SHO 05-May-10 Management Elect Director Arthur L. Buser, Jr. For For Yes Sunstone Hotel Investors, Inc. SHO 05-May-10 Management Elect Director Lewis N. Wolff For For Yes Sunstone Hotel Investors, Inc. SHO 05-May-10 Management Elect Director Z. Jamie Behar For For Yes Sunstone Hotel Investors, Inc. SHO 05-May-10 Management Elect Director Thomas A. Lewis, Jr. For For Yes Sunstone Hotel Investors, Inc. SHO 05-May-10 Management Elect Director Keith M. Locker For For Yes Sunstone Hotel Investors, Inc. SHO 05-May-10 Management Elect Director Keith P. Russell For For Yes Sunstone Hotel Investors, Inc. SHO 05-May-10 Management Ratify Auditors For For Yes Sunstone Hotel Investors, Inc. SHO 05-May-10 Management Amend Omnibus Stock Plan For For Yes Hexcel Corporation HXL 06-May-10 Management Elect Director Joel S. Beckman For For Yes Hexcel Corporation HXL 06-May-10 Management Elect Director David E. Berges For For Yes Hexcel Corporation HXL 06-May-10 Management Elect Director Lynn Brubaker For For Yes Hexcel Corporation HXL 06-May-10 Management Elect Director Jeffrey C. Campbell For For Yes Hexcel Corporation HXL 06-May-10 Management Elect Director Sandra L. Derickson For For Yes Hexcel Corporation HXL 06-May-10 Management Elect Director W. Kim Foster For For Yes Hexcel Corporation HXL 06-May-10 Management Elect Director Jeffrey A. Graves For For Yes Hexcel Corporation HXL 06-May-10 Management Elect Director David C. Hill For For Yes Hexcel Corporation HXL 06-May-10 Management Elect Director David C. Hurley For For Yes Hexcel Corporation HXL 06-May-10 Management Elect Director David L. Pugh For For Yes Hexcel Corporation HXL 06-May-10 Management Ratify Auditors For For Yes Odyssey HealthCare, Inc. ODSY 67611V101 06-May-10 Management Elect Director Richard R. Burnham For For Yes Odyssey HealthCare, Inc. ODSY 67611V101 06-May-10 Management Elect Director James E. Buncher For For Yes Odyssey HealthCare, Inc. ODSY 67611V101 06-May-10 Management Elect Director Robert A. Ortenzio For For Yes Odyssey HealthCare, Inc. ODSY 67611V101 06-May-10 Management Amend Omnibus Stock Plan For For Yes Odyssey HealthCare, Inc. ODSY 67611V101 06-May-10 Management Ratify Auditors For For Yes RC2 Corporation RCRC 06-May-10 Management Elect Director Robert E. Dods For For Yes RC2 Corporation RCRC 06-May-10 Management Elect Director Curtis W. Stoelting For For Yes RC2 Corporation RCRC 06-May-10 Management Elect Director John S. Bakalar For For Yes RC2 Corporation RCRC 06-May-10 Management Elect Director John J. Vosicky For For Yes RC2 Corporation RCRC 06-May-10 Management Elect Director Paul E. Purcell For For Yes RC2 Corporation RCRC 06-May-10 Management Elect Director Thomas M. Collinger For For Yes RC2 Corporation RCRC 06-May-10 Management Elect Director Michael J. Merriman, Jr. For For Yes RC2 Corporation RCRC 06-May-10 Management Elect Director Linda A. Huett For For Yes RC2 Corporation RCRC 06-May-10 Management Elect Director Peter J. Henseler For For Yes RC2 Corporation RCRC 06-May-10 Management Elect Director Joan K. Chow For For Yes RC2 Corporation RCRC 06-May-10 Management Amend Omnibus Stock Plan For Against Yes RC2 Corporation RCRC 06-May-10 Management Ratify Auditors For For Yes RLI Corp. RLI 06-May-10 Management Elect Director Kaj Ahlmann For For Yes RLI Corp. RLI 06-May-10 Management Elect Director Barbara R. Allen For For Yes RLI Corp. RLI 06-May-10 Management Elect Director Charles M. Linke For For Yes RLI Corp. RLI 06-May-10 Management Elect Director F. Lynn McPheeters For For Yes RLI Corp. RLI 06-May-10 Management Elect Director Jonathan E. Michael For For Yes RLI Corp. RLI 06-May-10 Management Elect Director Robert O. Viets For For Yes RLI Corp. RLI 06-May-10 Management Approve Omnibus Stock Plan For For Yes RLI Corp. RLI 06-May-10 Management Ratify Auditors For For Yes Rockwood Holdings, Inc. ROC 06-May-10 Management Elect Director Seifi Ghasemi For For Yes Rockwood Holdings, Inc. ROC 06-May-10 Management Elect Director Sheldon R. Erikson For Withhold Yes Rockwood Holdings, Inc. ROC 06-May-10 Management Ratify Auditors For For Yes CommScope, Inc. CTV 07-May-10 Management Elect Director Boyd L. George For For Yes CommScope, Inc. CTV 07-May-10 Management Elect Director George N. Hutton For For Yes CommScope, Inc. CTV 07-May-10 Management Elect Director Katsuhiko (Kat) Okubo For For Yes CommScope, Inc. CTV 07-May-10 Management Ratify Auditors For For Yes Susquehanna Bancshares, Inc. SUSQ 07-May-10 Management Elect Director Anthony J. Agnone, Sr. For For Yes Susquehanna Bancshares, Inc. SUSQ 07-May-10 Management Elect Director Wayne E. Alter, Jr. For For Yes Susquehanna Bancshares, Inc. SUSQ 07-May-10 Management Elect Director Bruce A. Hepburn For For Yes Susquehanna Bancshares, Inc. SUSQ 07-May-10 Management Elect Director Donald L. Hoffman For For Yes Susquehanna Bancshares, Inc. SUSQ 07-May-10 Management Elect Director Scott J. Newkam For For Yes Susquehanna Bancshares, Inc. SUSQ 07-May-10 Management Elect Director Christine Sears For For Yes Susquehanna Bancshares, Inc. SUSQ 07-May-10 Management Elect Director James A. Ulsh For For Yes Susquehanna Bancshares, Inc. SUSQ 07-May-10 Management Elect Director Roger V. Wiest, Sr. For For Yes Susquehanna Bancshares, Inc. SUSQ 07-May-10 Management Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Susquehanna Bancshares, Inc. SUSQ 07-May-10 Management Ratify Auditors For For Yes Temple-Inland Inc. TIN 07-May-10 Management Elect Director E. Linn Draper, Jr. For For Yes Temple-Inland Inc. TIN 07-May-10 Management Elect Director J. Patrick Maley III For For Yes Temple-Inland Inc. TIN 07-May-10 Management Elect Director W. Allen Reed For For Yes Temple-Inland Inc. TIN 07-May-10 Management Approve Omnibus Stock Plan For For Yes Temple-Inland Inc. TIN 07-May-10 Management Ratify Auditors For For Yes Werner Enterprises, Inc. WERN 10-May-10 Management Elect Director Kenneth M. Bird For For Yes Werner Enterprises, Inc. WERN 10-May-10 Management Elect Director Gerald H. Timmerman For For Yes Werner Enterprises, Inc. WERN 10-May-10 Management Ratify Auditors For For Yes Developers Diversified Realty Corporation DDR 11-May-10 Management Elect Director Terrance R. Ahern For For Yes Developers Diversified Realty Corporation DDR 11-May-10 Management Elect Director James C. Boland For For Yes Developers Diversified Realty Corporation DDR 11-May-10 Management Elect Director Thomas Finne For For Yes Developers Diversified Realty Corporation DDR 11-May-10 Management Elect Director Robert H. Gidel For For Yes Developers Diversified Realty Corporation DDR 11-May-10 Management Elect Director Daniel B. Hurwitz For For Yes Developers Diversified Realty Corporation DDR 11-May-10 Management Elect Director Volker Kraft For For Yes Developers Diversified Realty Corporation DDR 11-May-10 Management Elect Director Victor B. MacFarlane For For Yes Developers Diversified Realty Corporation DDR 11-May-10 Management Elect Director Craig Macnab For For Yes Developers Diversified Realty Corporation DDR 11-May-10 Management Elect Director Scott D. Roulston For For Yes Developers Diversified Realty Corporation DDR 11-May-10 Management Elect Director Barry A. Sholem For For Yes Developers Diversified Realty Corporation DDR 11-May-10 Management Elect Director William B. Summers, Jr. For For Yes Developers Diversified Realty Corporation DDR 11-May-10 Management Elect Director Scott A. Wolstein For For Yes Developers Diversified Realty Corporation DDR 11-May-10 Management Ratify Auditors For For Yes Hanover Insurance Group Inc THG 11-May-10 Management Elect Director Michael P. Angelini For For Yes Hanover Insurance Group Inc THG 11-May-10 Management Elect Director P. Kevin Condron For For Yes Hanover Insurance Group Inc THG 11-May-10 Management Elect Director Neal F. Finnegan For For Yes Hanover Insurance Group Inc THG 11-May-10 Management Ratify Auditors For For Yes Investment Technology Group, Inc. ITG 46145F105 11-May-10 Management Elect Director J. William Burdett For For Yes Investment Technology Group, Inc. ITG 46145F105 11-May-10 Management Elect Director Christopher V. Dodds For For Yes Investment Technology Group, Inc. ITG 46145F105 11-May-10 Management Elect Director Robert C. Gasser For For Yes Investment Technology Group, Inc. ITG 46145F105 11-May-10 Management Elect Director Timothy L. Jones For For Yes Investment Technology Group, Inc. ITG 46145F105 11-May-10 Management Elect Director Kevin J.p. O'hara For For Yes Investment Technology Group, Inc. ITG 46145F105 11-May-10 Management Elect Director Maureen O'hara For For Yes Investment Technology Group, Inc. ITG 46145F105 11-May-10 Management Elect Director Steven S. Wood For For Yes Investment Technology Group, Inc. ITG 46145F105 11-May-10 Management Ratify Auditors For For Yes Investment Technology Group, Inc. ITG 46145F105 11-May-10 Management Amend Omnibus Stock Plan For For Yes PacWest Bancorp PACW 11-May-10 Management Elect Director Mark N. Baker For For Yes PacWest Bancorp PACW 11-May-10 Management Elect Director Stephen M. Dunn For For Yes PacWest Bancorp PACW 11-May-10 Management Elect Director John M. Eggemeyer For For Yes PacWest Bancorp PACW 11-May-10 Management Elect Director Barry C. Fitzpatrick For For Yes PacWest Bancorp PACW 11-May-10 Management Elect Director George E. Langley For Withhold Yes PacWest Bancorp PACW 11-May-10 Management Elect Director Susan E. Lester For For Yes PacWest Bancorp PACW 11-May-10 Management Elect Director Timothy B. Matz For For Yes PacWest Bancorp PACW 11-May-10 Management Elect Director Arnold W. Messer For For Yes PacWest Bancorp PACW 11-May-10 Management Elect Director Daniel B. Platt For For Yes PacWest Bancorp PACW 11-May-10 Management Elect Director John W. Rose For For Yes PacWest Bancorp PACW 11-May-10 Management Elect Director Robert A. Stine For For Yes PacWest Bancorp PACW 11-May-10 Management Elect Director Matthew P. Wagner For For Yes PacWest Bancorp PACW 11-May-10 Management Increase Authorized Common Stock For For Yes PacWest Bancorp PACW 11-May-10 Management Ratify Auditors For For Yes PacWest Bancorp PACW 11-May-10 Management Amend Executive Incentive Bonus Plan For For Yes PacWest Bancorp PACW 11-May-10 Management Adjourn Meeting For Against Yes PacWest Bancorp PACW 11-May-10 Management Other Business For Against Yes Trustmark Corporation TRMK 11-May-10 Management Elect Director Adolphus B. Baker For For Yes Trustmark Corporation TRMK 11-May-10 Management Elect Director Fred E. Carl, Jr. For For Yes Trustmark Corporation TRMK 11-May-10 Management Elect Director William C. Deviney, Jr. For For Yes Trustmark Corporation TRMK 11-May-10 Management Elect Director Daniel A. Grafton For For Yes Trustmark Corporation TRMK 11-May-10 Management Elect Director Richard G. Hickson For For Yes Trustmark Corporation TRMK 11-May-10 Management Elect Director Gerard R. Host For For Yes Trustmark Corporation TRMK 11-May-10 Management Elect Director David H. Hoster Ii For For Yes Trustmark Corporation TRMK 11-May-10 Management Elect Director John M. Mccullouch For For Yes Trustmark Corporation TRMK 11-May-10 Management Elect Director Richard H. Puckett For For Yes Trustmark Corporation TRMK 11-May-10 Management Elect Director R. Michael Summerford For For Yes Trustmark Corporation TRMK 11-May-10 Management Elect Director Leroy G. Walker, Jr. For For Yes Trustmark Corporation TRMK 11-May-10 Management Elect Director William G. Yates III For For Yes Trustmark Corporation TRMK 11-May-10 Management Amend Omnibus Stock Plan For For Yes Trustmark Corporation TRMK 11-May-10 Management Ratify Auditors For For Yes Berry Petroleum Company BRY 12-May-10 Management Elect Director J. Bryant For For Yes Berry Petroleum Company BRY 12-May-10 Management Elect Director R. Busch III For For Yes Berry Petroleum Company BRY 12-May-10 Management Elect Director W. Bush For For Yes Berry Petroleum Company BRY 12-May-10 Management Elect Director S. Cropper For For Yes Berry Petroleum Company BRY 12-May-10 Management Elect Director J. Gaul For For Yes Berry Petroleum Company BRY 12-May-10 Management Elect Director R. Heinemann For For Yes Berry Petroleum Company BRY 12-May-10 Management Elect Director T. Jamieson For For Yes Berry Petroleum Company BRY 12-May-10 Management Elect Director J. Keller For For Yes Berry Petroleum Company BRY 12-May-10 Management Elect Director M. Young For For Yes Berry Petroleum Company BRY 12-May-10 Management Approve Omnibus Stock Plan For For Yes Berry Petroleum Company BRY 12-May-10 Management Ratify Auditors For For Yes Helix Energy Solutions Inc HLX 42330P107 12-May-10 Management Elect Director Owen Kratz For For Yes Helix Energy Solutions Inc HLX 42330P107 12-May-10 Management Elect Director John V. Lovoi For For Yes Helix Energy Solutions Inc HLX 42330P107 12-May-10 Management Elect Director Bernard J. Duroc-Danner For Withhold Yes Helix Energy Solutions Inc HLX 42330P107 12-May-10 Management Ratify Auditors For For Yes Knight Capital Group, Inc. NITE 12-May-10 Management Elect Director William L. Bolster For For Yes Knight Capital Group, Inc. NITE 12-May-10 Management Elect Director Gary R. Griffith For For Yes Knight Capital Group, Inc. NITE 12-May-10 Management Elect Director Thomas M. Joyce For For Yes Knight Capital Group, Inc. NITE 12-May-10 Management Elect Director James W. Lewis For For Yes Knight Capital Group, Inc. NITE 12-May-10 Management Elect Director Thomas C. Lockburner For For Yes Knight Capital Group, Inc. NITE 12-May-10 Management Elect Director James T. Milde For For Yes Knight Capital Group, Inc. NITE 12-May-10 Management Elect Director Christopher C. Quick For For Yes Knight Capital Group, Inc. NITE 12-May-10 Management Elect Director Laurie M. Shahon For For Yes Knight Capital Group, Inc. NITE 12-May-10 Management Approve Omnibus Stock Plan For Against Yes Knight Capital Group, Inc. NITE 12-May-10 Management Ratify Auditors For For Yes Quaker Chemical Corporation KWR 12-May-10 Management Elect Director Joseph B. Anderson, Jr. For For Yes Quaker Chemical Corporation KWR 12-May-10 Management Elect Director Patricia C. Barron For For Yes Quaker Chemical Corporation KWR 12-May-10 Management Elect Director Edwin J. Delattre For For Yes Quaker Chemical Corporation KWR 12-May-10 Management Ratify Auditors For For Yes Radian Group Inc. RDN 12-May-10 Management Elect Director Herbert Wender For For Yes Radian Group Inc. RDN 12-May-10 Management Elect Director David C. Carney For For Yes Radian Group Inc. RDN 12-May-10 Management Elect Director Howard B. Culang For For Yes Radian Group Inc. RDN 12-May-10 Management Elect Director Stephen T. Hopkins For For Yes Radian Group Inc. RDN 12-May-10 Management Elect Director Sanford A. Ibrahim For For Yes Radian Group Inc. RDN 12-May-10 Management Elect Director James W. Jennings For For Yes Radian Group Inc. RDN 12-May-10 Management Elect Director Ronald W. Moore For For Yes Radian Group Inc. RDN 12-May-10 Management Elect Director Jan Nicholson For For Yes Radian Group Inc. RDN 12-May-10 Management Elect Director Robert W. Richards For For Yes Radian Group Inc. RDN 12-May-10 Management Elect Director Anthony W. Schweiger For For Yes Radian Group Inc. RDN 12-May-10 Management Amend Omnibus Stock Plan For For Yes Radian Group Inc. RDN 12-May-10 Management Amend Securities Transfer Restrictions For For Yes Radian Group Inc. RDN 12-May-10 Management Adopt NOL Rights Plan (NOL Pill) For For Yes Radian Group Inc. RDN 12-May-10 Management Ratify Auditors For For Yes TENNECO INC. TEN 12-May-10 Management Elect Director Charles W. Cramb For For Yes TENNECO INC. TEN 12-May-10 Management Elect Director Dennis J. Letham For For Yes TENNECO INC. TEN 12-May-10 Management Elect Director Frank E. Macher For For Yes TENNECO INC. TEN 12-May-10 Management Elect Director Hari N. Nair For For Yes TENNECO INC. TEN 12-May-10 Management Elect Director Roger B. Porter For For Yes TENNECO INC. TEN 12-May-10 Management Elect Director David B. Price, Jr. For For Yes TENNECO INC. TEN 12-May-10 Management Elect Director Gregg M. Sherrill For For Yes TENNECO INC. TEN 12-May-10 Management ElectDirector Paul T. Stecko For For Yes TENNECO INC. TEN 12-May-10 Management Elect Director Mitsunobu Takeuchi For For Yes TENNECO INC. TEN 12-May-10 Management Elect Director Jane L. Warner For For Yes TENNECO INC. TEN 12-May-10 Management Ratify Auditors For For Yes AMERIGROUP Corporation AGP 03073T102 13-May-10 Management Elect Director Kay Coles James For For Yes AMERIGROUP Corporation AGP 03073T102 13-May-10 Management Elect Director Hala Moddelmog For For Yes AMERIGROUP Corporation AGP 03073T102 13-May-10 Management Elect Director Uwe E. Reinhardt, Ph.d. For For Yes AMERIGROUP Corporation AGP 03073T102 13-May-10 Management Ratify Auditors For For Yes Cinemark Holdings, Inc. CNK 17243V102 13-May-10 Management Elect Director Benjamin D. Chereskin For For Yes Cinemark Holdings, Inc. CNK 17243V102 13-May-10 Management Elect Director Lee Roy Mitchell For For Yes Cinemark Holdings, Inc. CNK 17243V102 13-May-10 Management Elect Director Raymond W. Syufy For For Yes Cinemark Holdings, Inc. CNK 17243V102 13-May-10 Management Ratify Auditors For For Yes Highwoods Properties, Inc. HIW 13-May-10 Management Elect Director Gene H. Anderson For For Yes Highwoods Properties, Inc. HIW 13-May-10 Management Elect Director Edward J. Fritsch For For Yes Highwoods Properties, Inc. HIW 13-May-10 Management Elect Director David J. Hartzell For For Yes Highwoods Properties, Inc. HIW 13-May-10 Management Elect Director Lawrence S. Kaplan For For Yes Highwoods Properties, Inc. HIW 13-May-10 Management Elect Director Sherry A. Kellett For For Yes Highwoods Properties, Inc. HIW 13-May-10 Management Elect Director L. Glenn Orr, Jr. For For Yes Highwoods Properties, Inc. HIW 13-May-10 Management Ratify Auditors For For Yes Highwoods Properties, Inc. HIW 13-May-10 Management Amend Qualified Employee Stock Purchase Plan For For Yes Wabash National Corporation WNC 13-May-10 Management Elect Director Richard J. Giromini For For Yes Wabash National Corporation WNC 13-May-10 Management Elect DirectorJames G. Binch For For Yes Wabash National Corporation WNC 13-May-10 Management Elect Director Dr. Martin C. Jischke For For Yes Wabash National Corporation WNC 13-May-10 Management Elect Director James D. Kelly For For Yes Wabash National Corporation WNC 13-May-10 Management Elect Director Michael J. Lyons For For Yes Wabash National Corporation WNC 13-May-10 Management Elect Director Larry J. Magee For For Yes Wabash National Corporation WNC 13-May-10 Management Elect Director Thomas J. Maloney For For Yes Wabash National Corporation WNC 13-May-10 Management Elect Director Vineet Pruthi For For Yes Wabash National Corporation WNC 13-May-10 Management Elect Director Scott K. Sorensen For For Yes Wabash National Corporation WNC 13-May-10 Management Elect Director Ronald L. Stewart For For Yes Wabash National Corporation WNC 13-May-10 Management Increase Authorized Common Stock For For Yes Wabash National Corporation WNC 13-May-10 Management Ratify Auditors For For Yes AmTrust Financial Services, Inc. AFSI 14-May-10 Management Elect Director Donald T. DeCarlo For For Yes AmTrust Financial Services, Inc. AFSI 14-May-10 Management Elect Director Susan C. Fisch For For Yes AmTrust Financial Services, Inc. AFSI 14-May-10 Management Elect Director Abraham Gulkowitz For For Yes AmTrust Financial Services, Inc. AFSI 14-May-10 Management Elect Director George Karfunkel For For Yes AmTrust Financial Services, Inc. AFSI 14-May-10 Management Elect Director Michael Karfunkel For Withhold Yes AmTrust Financial Services, Inc. AFSI 14-May-10 Management Elect Director Jay J. Miller For For Yes AmTrust Financial Services, Inc. AFSI 14-May-10 Management Elect Director Barry D. Zyskind For For Yes AmTrust Financial Services, Inc. AFSI 14-May-10 Management Ratify Auditors For For Yes AmTrust Financial Services, Inc. AFSI 14-May-10 Management Amend Executive Incentive Bonus Plan For Against Yes AmTrust Financial Services, Inc. AFSI 14-May-10 Management Approve Omnibus Stock Plan For Against Yes Pioneer Drilling Company PDC 14-May-10 Management Elect Director John Michael Rauh For For Yes Pioneer Drilling Company PDC 14-May-10 Management Ratify Auditors For For Yes Veeco Instruments Inc. VECO 14-May-10 Management Elect Director Roger D. McDaniel For For Yes Veeco Instruments Inc. VECO 14-May-10 Management Elect Director John R. Peeler For For Yes Veeco Instruments Inc. VECO 14-May-10 Management Approve Omnibus Stock Plan For For Yes Veeco Instruments Inc. VECO 14-May-10 Management Increase Authorized Common Stock For For Yes Veeco Instruments Inc. VECO 14-May-10 Management Ratify Auditors For For Yes Benchmark Electronics, Inc. BHE 08160H101 18-May-10 Management Elect Director Cary T. Fu For For Yes Benchmark Electronics, Inc. BHE 08160H101 18-May-10 Management Elect Director Michael R. Dawson For For Yes Benchmark Electronics, Inc. BHE 08160H101 18-May-10 Management Elect Director Peter G. Dorflinger For For Yes Benchmark Electronics, Inc. BHE 08160H101 18-May-10 Management Elect Director Douglas G. Duncan For For Yes Benchmark Electronics, Inc. BHE 08160H101 18-May-10 Management Elect Director Laura W. Lang For For Yes Benchmark Electronics, Inc. BHE 08160H101 18-May-10 Management Elect Director Bernee D.L. Strom For For Yes Benchmark Electronics, Inc. BHE 08160H101 18-May-10 Management Elect Director Clay C. Williams For For Yes Benchmark Electronics, Inc. BHE 08160H101 18-May-10 Management Approve Omnibus Stock Plan For For Yes Benchmark Electronics, Inc. BHE 08160H101 18-May-10 Management Amend Shareholder Rights Plan (Poison Pill) For For Yes Benchmark Electronics, Inc. BHE 08160H101 18-May-10 Management Ratify Auditors For For Yes Callaway Golf Company ELY 18-May-10 Management Elect Director George Fellows For For Yes Callaway Golf Company ELY 18-May-10 Management Elect Director Samuel H. Armacost For Withhold Yes Callaway Golf Company ELY 18-May-10 Management Elect Director Ronald S. Beard For Withhold Yes Callaway Golf Company ELY 18-May-10 Management Elect Director John C. Cushman, III For Withhold Yes Callaway Golf Company ELY 18-May-10 Management Elect Director Yotaro Kobayashi For For Yes Callaway Golf Company ELY 18-May-10 Management Elect Director John F. Lundgren For For Yes Callaway Golf Company ELY 18-May-10 Management Elect Director Adebayo O. Ogunlesi For For Yes Callaway Golf Company ELY 18-May-10 Management Elect Director Richard L. Rosenfield For Withhold Yes Callaway Golf Company ELY 18-May-10 Management Elect Director Anthony S. Thornley For For Yes Callaway Golf Company ELY 18-May-10 Management Ratify Auditors For For Yes Carrizo Oil & Gas, Inc. CRZO 18-May-10 Management Elect Director S.P. Johnson, IV For For Yes Carrizo Oil & Gas, Inc. CRZO 18-May-10 Management Elect Director Steven A. Webster For For Yes Carrizo Oil & Gas, Inc. CRZO 18-May-10 Management Elect Director Thomas L. Carter, Jr. For For Yes Carrizo Oil & Gas, Inc. CRZO 18-May-10 Management Elect Director F. Gardner Parker For Withhold Yes Carrizo Oil & Gas, Inc. CRZO 18-May-10 Management Elect Director Roger A. Ramsey For Withhold Yes Carrizo Oil & Gas, Inc. CRZO 18-May-10 Management Elect Director Frank A. Wojtek For For Yes Carrizo Oil & Gas, Inc. CRZO 18-May-10 Management Ratify Auditors For For Yes Entercom Communications Corp. ETM 18-May-10 Management Elect Director David J. Berkman For For Yes Entercom Communications Corp. ETM 18-May-10 Management Elect Director Daniel E. Gold For For Yes Entercom Communications Corp. ETM 18-May-10 Management Elect Director Joseph M. Field For For Yes Entercom Communications Corp. ETM 18-May-10 Management Elect Director David J. Field For For Yes Entercom Communications Corp. ETM 18-May-10 Management Elect Director John C. Donlevie For For Yes Entercom Communications Corp. ETM 18-May-10 Management Elect Director Robert S. Wiesenthal For For Yes Entercom Communications Corp. ETM 18-May-10 Management Elect Director Michael J. Wolf For For Yes Entercom Communications Corp. ETM 18-May-10 Management Ratify Auditors For For Yes Health Management Associates, Inc. HMA 18-May-10 Management Elect Director William J. Schoen For For Yes Health Management Associates, Inc. HMA 18-May-10 Management Elect Director Gary D. Newsome For For Yes Health Management Associates, Inc. HMA 18-May-10 Management Elect Director Kent P. Dauten For For Yes Health Management Associates, Inc. HMA 18-May-10 Management Elect Director Donald E. Kiernan For For Yes Health Management Associates, Inc. HMA 18-May-10 Management Elect Director Robert A. Knox For For Yes Health Management Associates, Inc. HMA 18-May-10 Management Elect Director William E. Mayberry For For Yes Health Management Associates, Inc. HMA 18-May-10 Management Elect Director Vicki A. O'Meara For For Yes Health Management Associates, Inc. HMA 18-May-10 Management Elect Director William C. Steere, Jr. For For Yes Health Management Associates, Inc. HMA 18-May-10 Management Elect Director R.W. Westerfield For For Yes Health Management Associates, Inc. HMA 18-May-10 Management Amend Omnibus Stock Plan For For Yes Health Management Associates, Inc. HMA 18-May-10 Management Ratify Auditors For For Yes PNM Resources, Inc. PNM 69349H107 18-May-10 Management Elect Director Adelmo E. Archuleta For For Yes PNM Resources, Inc. PNM 69349H107 18-May-10 Management Elect Director Patricia K. Collawn For For Yes PNM Resources, Inc. PNM 69349H107 18-May-10 Management Elect Director Julie A. Dobson For For Yes PNM Resources, Inc. PNM 69349H107 18-May-10 Management Elect Director Robert R. Nordhaus For For Yes PNM Resources, Inc. PNM 69349H107 18-May-10 Management Elect Director Manuel T. Pacheco For For Yes PNM Resources, Inc. PNM 69349H107 18-May-10 Management Elect Director Bonnie S. Reitz For For Yes PNM Resources, Inc. PNM 69349H107 18-May-10 Management Elect Director Donald K. Schwanz For For Yes PNM Resources, Inc. PNM 69349H107 18-May-10 Management Elect Director Jeffry E. Sterba For For Yes PNM Resources, Inc. PNM 69349H107 18-May-10 Management Elect Director Bruce W. Wilkinson For For Yes PNM Resources, Inc. PNM 69349H107 18-May-10 Management Elect Director Joan B. Woodard For For Yes PNM Resources, Inc. PNM 69349H107 18-May-10 Management Ratify Auditors For For Yes Washington Real Estate Investment Trust WRE 18-May-10 Management Elect Director William G. Byrnes For For Yes Washington Real Estate Investment Trust WRE 18-May-10 Management Elect Director John P. McDaniel For For Yes Washington Real Estate Investment Trust WRE 18-May-10 Management Elect Director George F. McKenzie For For Yes Washington Real Estate Investment Trust WRE 18-May-10 Management Ratify Auditors For For Yes Atmel Corporation ATML 19-May-10 Management Elect Director Steven Laub For For Yes Atmel Corporation ATML 19-May-10 Management Elect Director Tsung-Ching Wu For For Yes Atmel Corporation ATML 19-May-10 Management Elect Director David Sugishita For For Yes Atmel Corporation ATML 19-May-10 Management Elect Director Papken Der Torossian For For Yes Atmel Corporation ATML 19-May-10 Management Elect Director Jack L. Saltich For For Yes Atmel Corporation ATML 19-May-10 Management Elect Director Charles Carinalli For For Yes Atmel Corporation ATML 19-May-10 Management Elect Director Edward Ross For For Yes Atmel Corporation ATML 19-May-10 Management Approve Qualified Employee Stock Purchase Plan For For Yes Atmel Corporation ATML 19-May-10 Management Ratify Auditors For For Yes Education Realty Trust, Inc. EDR 28140H104 19-May-10 Management Elect Director Paul O. Bower For For Yes Education Realty Trust, Inc. EDR 28140H104 19-May-10 Management Elect Director Monte J. Barrow For For Yes Education Realty Trust, Inc. EDR 28140H104 19-May-10 Management Elect Director William J. Cahill, III For For Yes Education Realty Trust, Inc. EDR 28140H104 19-May-10 Management Elect Director Randall L. Churchey For For Yes Education Realty Trust, Inc. EDR 28140H104 19-May-10 Management Elect Director John L. Ford For For Yes Education Realty Trust, Inc. EDR 28140H104 19-May-10 Management Elect Director Howard A. Silver For For Yes Education Realty Trust, Inc. EDR 28140H104 19-May-10 Management Elect Director Wendell W. Weakley For For Yes Education Realty Trust, Inc. EDR 28140H104 19-May-10 Management Ratify Auditors For For Yes Education Realty Trust, Inc. EDR 28140H104 19-May-10 Management Approve Qualified Employee Stock Purchase Plan For For Yes Foot Locker, Inc. FL 19-May-10 Management Elect Director Ken C. Hicks For For Yes Foot Locker, Inc. FL 19-May-10 Management Elect Director James E. Preston For For Yes Foot Locker, Inc. FL 19-May-10 Management Elect Director Dona D. Young For For Yes Foot Locker, Inc. FL 19-May-10 Management Ratify Auditors For For Yes Foot Locker, Inc. FL 19-May-10 Management Amend Omnibus Stock Plan For For Yes Jones Apparel Group, Inc. JNY 19-May-10 Management Elect Director Wesley R. Card For For Yes Jones Apparel Group, Inc. JNY 19-May-10 Management Elect Director Sidney Kimmel For For Yes Jones Apparel Group, Inc. JNY 19-May-10 Management Elect Director Matthew H. Kamens For For Yes Jones Apparel Group, Inc. JNY 19-May-10 Management Elect Director J. Robert Kerrey For For Yes Jones Apparel Group, Inc. JNY 19-May-10 Management Elect Director Ann N. Reese For For Yes Jones Apparel Group, Inc. JNY 19-May-10 Management Elect Director Gerald C. Crotty For For Yes Jones Apparel Group, Inc. JNY 19-May-10 Management Elect Director Lowell W. Robinson For For Yes Jones Apparel Group, Inc. JNY 19-May-10 Management Elect Director Donna F. Zarcone For For Yes Jones Apparel Group, Inc. JNY 19-May-10 Management Elect Director Robert L. Mettler For For Yes Jones Apparel Group, Inc. JNY 19-May-10 Management Elect Director Margaret H. Georgiadis For For Yes Jones Apparel Group, Inc. JNY 19-May-10 Management Ratify Auditors For For Yes Jones Apparel Group, Inc. JNY 19-May-10 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Post Properties, Inc. PPS 19-May-10 Management Elect Director Robert C. Goddard, III For For Yes Post Properties, Inc. PPS 19-May-10 Management Elect Director Douglas Crocker, II For For Yes Post Properties, Inc. PPS 19-May-10 Management Elect Director David P. Stockert For For Yes Post Properties, Inc. PPS 19-May-10 Management Elect Director Herschel M. Bloom For For Yes Post Properties, Inc. PPS 19-May-10 Management Elect Director Walter M. Deriso, Jr. For Withhold Yes Post Properties, Inc. PPS 19-May-10 Management Elect Director Russell R. French For Withhold Yes Post Properties, Inc. PPS 19-May-10 Management Elect Director Dale Anne Reiss For For Yes Post Properties, Inc. PPS 19-May-10 Management Elect Director Stella F. Thayer For Withhold Yes Post Properties, Inc. PPS 19-May-10 Management Elect Director Ronald de Waal For For Yes Post Properties, Inc. PPS 19-May-10 Management Ratify Auditors For For Yes Vectren Corporation VVC 92240G101 19-May-10 Management Elect Director Carl L. Chapman For For Yes Vectren Corporation VVC 92240G101 19-May-10 Management Elect Director James H. DeGraffenreidt, Jr. For For Yes Vectren Corporation VVC 92240G101 19-May-10 Management Elect Director Niel C. Ellerbrook For For Yes Vectren Corporation VVC 92240G101 19-May-10 Management Elect Director John D. Engelbrecht For For Yes Vectren Corporation VVC 92240G101 19-May-10 Management Elect Director Anton H. George For For Yes Vectren Corporation VVC 92240G101 19-May-10 Management Elect Director Martin C. Jischke For For Yes Vectren Corporation VVC 92240G101 19-May-10 Management Elect Director Robert L. Koch II For For Yes Vectren Corporation VVC 92240G101 19-May-10 Management Elect Director William G. Mays For For Yes Vectren Corporation VVC 92240G101 19-May-10 Management Elect Director J. Timothy McGinley For For Yes Vectren Corporation VVC 92240G101 19-May-10 Management Elect Director R. Daniel Sadlier For For Yes Vectren Corporation VVC 92240G101 19-May-10 Management Elect Director Michael L. Smith For For Yes Vectren Corporation VVC 92240G101 19-May-10 Management Elect Director Jean L. Wojtowicz For For Yes Vectren Corporation VVC 92240G101 19-May-10 Management Ratify Auditors For For Yes Vectren Corporation VVC 92240G101 19-May-10 Share Holder Advisory Vote to Ratify Named Executive Officers' Compensation Against For Yes Whitney Holding Corporation WTNY 19-May-10 Management Elect Director Hardy B. Fowler For For Yes Whitney Holding Corporation WTNY 19-May-10 Management Elect Director Eric J. Nickelsen For For Yes Whitney Holding Corporation WTNY 19-May-10 Management Elect Director Kathryn M. Sullivan For For Yes Whitney Holding Corporation WTNY 19-May-10 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Whitney Holding Corporation WTNY 19-May-10 Management Ratify Auditors For For Yes IDACORP, Inc. IDA 20-May-10 Management Elect Director Judith A. Johansen For For Yes IDACORP, Inc. IDA 20-May-10 Management Elect Director J. LaMont Keen For For Yes IDACORP, Inc. IDA 20-May-10 Management Elect Director Robert A. Tinstman For For Yes IDACORP, Inc. IDA 20-May-10 Management Ratify Auditors For For Yes IDACORP, Inc. IDA 20-May-10 Management Amend Omnibus Stock Plan For For Yes IDACORP, Inc. IDA 20-May-10 Management Approve Executive Incentive Bonus Plan For For Yes Intrepid Potash, Inc. IPI 46121Y102 20-May-10 Management Elect Director J. Landis Martin For For Yes Intrepid Potash, Inc. IPI 46121Y102 20-May-10 Management Elect Director Barth E. Whitham For For Yes Intrepid Potash, Inc. IPI 46121Y102 20-May-10 Management Ratify Auditors For For Yes Key Energy Services, Inc. KEG 20-May-10 Management Elect Director Lynn R. Coleman For For Yes Key Energy Services, Inc. KEG 20-May-10 Management Elect Director Kevin P. Collins For For Yes Key Energy Services, Inc. KEG 20-May-10 Management Elect Director W. Phillip Marcum For For Yes Key Energy Services, Inc. KEG 20-May-10 Management Elect Director William F. Owens For For Yes Key Energy Services, Inc. KEG 20-May-10 Management Ratify Auditors For For Yes Magellan Health Services, Inc. MGLN 20-May-10 Management Elect Director Michael P. Ressner For For Yes Magellan Health Services, Inc. MGLN 20-May-10 Management Elect Director Michael S. Diament For For Yes Magellan Health Services, Inc. MGLN 20-May-10 Management Ratify Auditors For For Yes National Retail Properties, Inc. NNN 20-May-10 Management Elect Director Don DeFosset For For Yes National Retail Properties, Inc. NNN 20-May-10 Management Elect Director Dennis E. Gershenson For For Yes National Retail Properties, Inc. NNN 20-May-10 Management Elect Director Kevin B. Habicht For For Yes National Retail Properties, Inc. NNN 20-May-10 Management Elect Director Richard B. Jennings For For Yes National Retail Properties, Inc. NNN 20-May-10 Management Elect Director Ted B. Lanier For For Yes National Retail Properties, Inc. NNN 20-May-10 Management Elect Director Robert C. Legler For For Yes National Retail Properties, Inc. NNN 20-May-10 Management Elect Director Craig Macnab For For Yes National Retail Properties, Inc. NNN 20-May-10 Management Elect Director Robert Martinez For For Yes National Retail Properties, Inc. NNN 20-May-10 Management Ratify Auditors For For Yes National Retail Properties, Inc. NNN 20-May-10 Management Other Business For Against Yes JDA Software Group, Inc. JDAS 46612K108 21-May-10 Management Elect Director Douglas G. Marlin For For Yes JDA Software Group, Inc. JDAS 46612K108 21-May-10 Management Elect Director Jock Patton For For Yes JDA Software Group, Inc. JDAS 46612K108 21-May-10 Management Increase Authorized Common Stock For For Yes JDA Software Group, Inc. JDAS 46612K108 21-May-10 Management Ratify Auditors For For Yes Diodes Incorporated DIOD 24-May-10 Management Elect Director C.H. Chen For Withhold Yes Diodes Incorporated DIOD 24-May-10 Management Elect Director Michael R. Giordano For For Yes Diodes Incorporated DIOD 24-May-10 Management Elect Director Lu-Pao Hsu For For Yes Diodes Incorporated DIOD 24-May-10 Management Elect Director Keh-Shew Lu For For Yes Diodes Incorporated DIOD 24-May-10 Management Elect Director Raymond Soong For For Yes Diodes Incorporated DIOD 24-May-10 Management Elect Director John M. Stich For For Yes Diodes Incorporated DIOD 24-May-10 Management Elect Director Michael K.C. Tsai For For Yes Diodes Incorporated DIOD 24-May-10 Management Ratify Auditors For For Yes Old Dominion Freight Line, Inc. ODFL 24-May-10 Management Elect Director Earl E. Congdon For For Yes Old Dominion Freight Line, Inc. ODFL 24-May-10 Management Elect Director David S. Congdon For For Yes Old Dominion Freight Line, Inc. ODFL 24-May-10 Management Elect Director John R. Congdon For For Yes Old Dominion Freight Line, Inc. ODFL 24-May-10 Management Elect Director J. Paul Breitbach For For Yes Old Dominion Freight Line, Inc. ODFL 24-May-10 Management Elect Director John R. Congdon, Jr. For For Yes Old Dominion Freight Line, Inc. ODFL 24-May-10 Management Elect Director Robert G. Culp, III For For Yes Old Dominion Freight Line, Inc. ODFL 24-May-10 Management Elect Director John D. Kasarda For For Yes Old Dominion Freight Line, Inc. ODFL 24-May-10 Management Elect Director Leo H. Suggs For For Yes Old Dominion Freight Line, Inc. ODFL 24-May-10 Management Elect Director D. Michael Wray For For Yes Old Dominion Freight Line, Inc. ODFL 24-May-10 Management Ratify Auditors For For Yes Atlas Air Worldwide Holdings, Inc. AAWW 25-May-10 Management Elect Director Robert F. Agnew For For Yes Atlas Air Worldwide Holdings, Inc. AAWW 25-May-10 Management Elect Director Timothy J. Bernlohr For For Yes Atlas Air Worldwide Holdings, Inc. AAWW 25-May-10 Management Elect Director Eugene I. Davis For Withhold Yes Atlas Air Worldwide Holdings, Inc. AAWW 25-May-10 Management Elect Director William J. Flynn For For Yes Atlas Air Worldwide Holdings, Inc. AAWW 25-May-10 Management Elect Director James S. Gilmore, III For For Yes Atlas Air Worldwide Holdings, Inc. AAWW 25-May-10 Management Elect Director Carol B. Hallett For For Yes Atlas Air Worldwide Holdings, Inc. AAWW 25-May-10 Management Elect Director Frederick McCorkle For For Yes Atlas Air Worldwide Holdings, Inc. AAWW 25-May-10 Management Ratify Auditors For For Yes Atlas Air Worldwide Holdings, Inc. AAWW 25-May-10 Management Amend Omnibus Stock Plan For For Yes First Financial Bancorp FFBC 25-May-10 Management Elect Director J. Wickliffe Ach For For Yes First Financial Bancorp FFBC 25-May-10 Management Elect Director Donald M. Cisle, Sr. For For Yes First Financial Bancorp FFBC 25-May-10 Management Elect Director Corinne R. Finnerty For Withhold Yes First Financial Bancorp FFBC 25-May-10 Management Elect Director Richard E. Olszewski For For Yes First Financial Bancorp FFBC 25-May-10 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes First Financial Bancorp FFBC 25-May-10 Management Ratify Auditors For For Yes First Financial Bancorp FFBC 25-May-10 Share Holder Declassify the Board of Directors Against For Yes King Pharmaceuticals, Inc. KG 26-May-10 Management Elect Director Kevin S. Crutchfield For For Yes King Pharmaceuticals, Inc. KG 26-May-10 Management Elect Director E.W. Deavenport Jr. For For Yes King Pharmaceuticals, Inc. KG 26-May-10 Management Elect Director Elizabeth M. Greetham For For Yes King Pharmaceuticals, Inc. KG 26-May-10 Management Elect Director Philip A. Incarnati For For Yes King Pharmaceuticals, Inc. KG 26-May-10 Management Elect Director Gregory D. Jordan For For Yes King Pharmaceuticals, Inc. KG 26-May-10 Management Elect Director Brian A. Markison For For Yes King Pharmaceuticals, Inc. KG 26-May-10 Management Elect Director R. Charles Moyer For For Yes King Pharmaceuticals, Inc. KG 26-May-10 Management Elect Director D. Greg Rooker For For Yes King Pharmaceuticals, Inc. KG 26-May-10 Management Elect Director Derace L. Schaffer For For Yes King Pharmaceuticals, Inc. KG 26-May-10 Management Elect Director Ted G. Wood For For Yes King Pharmaceuticals, Inc. KG 26-May-10 Management Adopt Majority Voting for Uncontested Election of Directors For For Yes King Pharmaceuticals, Inc. KG 26-May-10 Management Amend Omnibus Stock Plan For For Yes King Pharmaceuticals, Inc. KG 26-May-10 Management Ratify Auditors For For Yes King Pharmaceuticals, Inc. KG 26-May-10 Share Holder Reduce Supermajority Vote Requirement Against For Yes TTM Technologies, Inc. TTMI 87305R109 26-May-10 Management Elect Director James K. Bass For For Yes TTM Technologies, Inc. TTMI 87305R109 26-May-10 Management Elect Director Thomas T. Edman For For Yes TTM Technologies, Inc. TTMI 87305R109 26-May-10 Management Elect Director Tang Chung Yen, Tom For For Yes TTM Technologies, Inc. TTMI 87305R109 26-May-10 Management Ratify Auditors For For Yes AK Steel Holding Corporation AKS 27-May-10 Management Elect Director Richard A. Abdoo For For Yes AK Steel Holding Corporation AKS 27-May-10 Management Elect Director John S. Brinzo For For Yes AK Steel Holding Corporation AKS 27-May-10 Management Elect Director Dennis C. Cuneo For For Yes AK Steel Holding Corporation AKS 27-May-10 Management Elect Director William K. Gerber For For Yes AK Steel Holding Corporation AKS 27-May-10 Management Elect Director Bonnie G. Hill For For Yes AK Steel Holding Corporation AKS 27-May-10 Management Elect Director Robert H. Jenkins For For Yes AK Steel Holding Corporation AKS 27-May-10 Management Elect Director Ralph S. Michael, III For For Yes AK Steel Holding Corporation AKS 27-May-10 Management Elect Director Shirley D. Peterson For For Yes AK Steel Holding Corporation AKS 27-May-10 Management Elect Director James A. Thomson For For Yes AK Steel Holding Corporation AKS 27-May-10 Management Elect Director James L. Wainscott For For Yes AK Steel Holding Corporation AKS 27-May-10 Management Ratify Auditors For For Yes AK Steel Holding Corporation AKS 27-May-10 Management Amend Executive Incentive Bonus Plan For For Yes AK Steel Holding Corporation AKS 27-May-10 Management Amend Omnibus Stock Plan For For Yes AK Steel Holding Corporation AKS 27-May-10 Management Amend Omnibus Stock Plan For For Yes Brown Shoe Company, Inc. BWS 27-May-10 Management Elect Director Carla Hendra For For Yes Brown Shoe Company, Inc. BWS 27-May-10 Management Elect Director Ward M. Klein For For Yes Brown Shoe Company, Inc. BWS 27-May-10 Management Elect Director W. Patrick McGinnis For For Yes Brown Shoe Company, Inc. BWS 27-May-10 Management Elect Director Diane M. Sullivan For For Yes Brown Shoe Company, Inc. BWS 27-May-10 Management Elect Director Hal J. Upbin For For Yes Brown Shoe Company, Inc. BWS 27-May-10 Management Ratify Auditors For For Yes Genesee & Wyoming Inc. GWR 27-May-10 Management Elect Director Philip J. Ringo For For Yes Genesee & Wyoming Inc. GWR 27-May-10 Management Elect Director Mark A. Scudder For For Yes Genesee & Wyoming Inc. GWR 27-May-10 Management Elect Director Oivind Lorentzen, III For For Yes Genesee & Wyoming Inc. GWR 27-May-10 Management Elect Director Michael Norkus For For Yes Genesee & Wyoming Inc. GWR 27-May-10 Management Ratify Auditors For For Yes PAETEC Holding Corp. PAET 27-May-10 Management Elect Director Shelley Diamond For For Yes PAETEC Holding Corp. PAET 27-May-10 Management Elect Director H. Russell Frisby For For Yes PAETEC Holding Corp. PAET 27-May-10 Management Elect Director Michael C. Mac Donald For For Yes PAETEC Holding Corp. PAET 27-May-10 Management Ratify Auditors For For Yes Triumph Group, Inc. TGI 28-May-10 Management Issue Shares in Connection with Acquisition For For Yes Triumph Group, Inc. TGI 28-May-10 Management Adjourn Meeting For For Yes Zions Bancorporation ZION 28-May-10 Management Elect Director Roger B. Porter For For Yes Zions Bancorporation ZION 28-May-10 Management Elect Director L.E. Simmons For For Yes Zions Bancorporation ZION 28-May-10 Management Elect Director Steven C. Wheelwright For For Yes Zions Bancorporation ZION 28-May-10 Management Increase Authorized Preferred Stock For For Yes Zions Bancorporation ZION 28-May-10 Management Ratify Auditors For For Yes Zions Bancorporation ZION 28-May-10 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Zions Bancorporation ZION 28-May-10 Share Holder Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Against For Yes Zions Bancorporation ZION 28-May-10 Share Holder Require Independent Board Chairman Against For Yes Zions Bancorporation ZION 28-May-10 Share Holder Advisory Vote to Ratify Named Executive Officers' Compensation Against For Yes Sapient Corporation SAPE 02-Jun-10 Management Elect Director James M. Benson For For Yes Sapient Corporation SAPE 02-Jun-10 Management Elect Director Hermann Buerger For For Yes Sapient Corporation SAPE 02-Jun-10 Management Elect Director Darius W. Gaskins, Jr. For For Yes Sapient Corporation SAPE 02-Jun-10 Management Elect Director Alan J. Herrick For For Yes Sapient Corporation SAPE 02-Jun-10 Management Elect Director J. Stuart Moore For Withhold Yes Sapient Corporation SAPE 02-Jun-10 Management Elect Director Ashok Shah For For Yes Sapient Corporation SAPE 02-Jun-10 Management Elect Director Vijay Singal For For Yes Sapient Corporation SAPE 02-Jun-10 Management Ratify Auditors For For Yes U-Store-It Trust YSI 91274F104 02-Jun-10 Management Elect Director William M. Diefenderfer, III For For Yes U-Store-It Trust YSI 91274F104 02-Jun-10 Management Elect Director Piero Bussani For For Yes U-Store-It Trust YSI 91274F104 02-Jun-10 Management Elect Director Harold S. Haller For For Yes U-Store-It Trust YSI 91274F104 02-Jun-10 Management Elect Director Daniel B. Hurwitz For For Yes U-Store-It Trust YSI 91274F104 02-Jun-10 Management Elect Director Dean Jernigan For For Yes U-Store-It Trust YSI 91274F104 02-Jun-10 Management Elect Director Marianne M. Keler For For Yes U-Store-It Trust YSI 91274F104 02-Jun-10 Management Elect Director David J. LaRue For For Yes U-Store-It Trust YSI 91274F104 02-Jun-10 Management Elect Director John F. Remondi For For Yes U-Store-It Trust YSI 91274F104 02-Jun-10 Management Ratify Auditors For For Yes U-Store-It Trust YSI 91274F104 02-Jun-10 Management Amend Omnibus Stock Plan For For Yes Venoco, Inc. VQ 92275P307 02-Jun-10 Management Elect Director Timothy M. Marquez For For Yes Venoco, Inc. VQ 92275P307 02-Jun-10 Management Elect DirectorMark A. Snell For For Yes Venoco, Inc. VQ 92275P307 02-Jun-10 Management Ratify Auditors For For Yes Kodiak Oil & Gas Corp. KOG 50015Q100 03-Jun-10 Management Elect Director Lynn A. Peterson For For Yes Kodiak Oil & Gas Corp. KOG 50015Q100 03-Jun-10 Management Elect Director James E. Catlin For For Yes Kodiak Oil & Gas Corp. KOG 50015Q100 03-Jun-10 Management Elect Director Rodney D. Knutson For For Yes Kodiak Oil & Gas Corp. KOG 50015Q100 03-Jun-10 Management Elect Director Herrick K. Lidstone Jr. For For Yes Kodiak Oil & Gas Corp. KOG 50015Q100 03-Jun-10 Management Elect Director Don A. McDonald For For Yes Kodiak Oil & Gas Corp. KOG 50015Q100 03-Jun-10 Management Ratify Hein & Associates LLP as Auditors For For Yes Kodiak Oil & Gas Corp. KOG 50015Q100 03-Jun-10 Management Amend Stock Incentive Plan For Against Yes FPIC Insurance Group, Inc. FPIC 04-Jun-10 Management Elect Director John K. Anderson, Jr. For For Yes FPIC Insurance Group, Inc. FPIC 04-Jun-10 Management Elect Director M.C. Harden, III For For Yes FPIC Insurance Group, Inc. FPIC 04-Jun-10 Management Elect Director John G. Rich For For Yes FPIC Insurance Group, Inc. FPIC 04-Jun-10 Management Elect Director Joan D. Ruffier For For Yes FPIC Insurance Group, Inc. FPIC 04-Jun-10 Management Ratify Auditors For For Yes FPIC Insurance Group, Inc. FPIC 04-Jun-10 Management Amend Omnibus Stock Plan For For Yes LifePoint Hospitals, Inc. LPNT 53219L109 08-Jun-10 Management Elect Director Gregory T. Bier For Withhold Yes LifePoint Hospitals, Inc. LPNT 53219L109 08-Jun-10 Management Elect Director DeWitt Ezell, Jr. For Withhold Yes LifePoint Hospitals, Inc. LPNT 53219L109 08-Jun-10 Management Ratify Auditors For For Yes LifePoint Hospitals, Inc. LPNT 53219L109 08-Jun-10 Management Amend Omnibus Stock Plan For For Yes LifePoint Hospitals, Inc. LPNT 53219L109 08-Jun-10 Management Amend Nonqualified Employee Stock Purchase Plan For For Yes LifePoint Hospitals, Inc. LPNT 53219L109 08-Jun-10 Management Amend Non-Employee Director Omnibus Stock Plan For For Yes Stage Stores, Inc. SSI 85254C305 10-Jun-10 Management Elect Director Alan J. Barocas For For Yes Stage Stores, Inc. SSI 85254C305 10-Jun-10 Management Elect Director Michael L. Glazer For For Yes Stage Stores, Inc. SSI 85254C305 10-Jun-10 Management Elect Director Andrew T. Hall For For Yes Stage Stores, Inc. SSI 85254C305 10-Jun-10 Management Elect Director William J. Montgoris For For Yes Stage Stores, Inc. SSI 85254C305 10-Jun-10 Management Elect Director David Y. Schwartz For For Yes Stage Stores, Inc. SSI 85254C305 10-Jun-10 Management Elect Director Cheryl Nido Turpin For For Yes Stage Stores, Inc. SSI 85254C305 10-Jun-10 Management Ratify Auditors For For Yes Innophos Holdings, Inc. IPHS 45774N108 11-Jun-10 Management Elect Director Gary Cappeline For For Yes Innophos Holdings, Inc. IPHS 45774N108 11-Jun-10 Management Elect Director Amado Cavazos For For Yes Innophos Holdings, Inc. IPHS 45774N108 11-Jun-10 Management Elect Director Randolph Gress For For Yes Innophos Holdings, Inc. IPHS 45774N108 11-Jun-10 Management Elect Director Linda Myrick For For Yes Innophos Holdings, Inc. IPHS 45774N108 11-Jun-10 Management Elect Director Karen Osar For For Yes Innophos Holdings, Inc. IPHS 45774N108 11-Jun-10 Management Elect Director John Steitz For For Yes Innophos Holdings, Inc. IPHS 45774N108 11-Jun-10 Management Elect Director Stephen M. Zide For For Yes Innophos Holdings, Inc. IPHS 45774N108 11-Jun-10 Management Ratify Auditors For For Yes Innophos Holdings, Inc. IPHS 45774N108 11-Jun-10 Management ApproveExecutive Incentive Bonus Plan For For Yes KBW, Inc. KBW 14-Jun-10 Management Elect Director Thomas B. Michaud For For Yes KBW, Inc. KBW 14-Jun-10 Management Elect Director James K. Schmidt For For Yes KBW, Inc. KBW 14-Jun-10 Management Ratify Auditors For For Yes T-3 Energy Services, Inc. TTES 87306E107 14-Jun-10 Management Elect Director Lisa W. Rodriguez For For Yes T-3 Energy Services, Inc. TTES 87306E107 14-Jun-10 Management Amend Omnibus Stock Plan For For Yes T-3 Energy Services, Inc. TTES 87306E107 14-Jun-10 Management Ratify Auditors For For Yes T-3 Energy Services, Inc. TTES 87306E107 14-Jun-10 Management Other Business For Against Yes Cedar Shopping Centers, Inc. CDR 15-Jun-10 Management Elect Director James J. Burns For Against Yes Cedar Shopping Centers, Inc. CDR 15-Jun-10 Management Elect Director Raghunath Davloor For For Yes Cedar Shopping Centers, Inc. CDR 15-Jun-10 Management Elect Director Richard Homburg For For Yes Cedar Shopping Centers, Inc. CDR 15-Jun-10 Management Elect Director Pamela N. Hootkin For For Yes Cedar Shopping Centers, Inc. CDR 15-Jun-10 Management Elect Director Everett B. Miller, III For Against Yes Cedar Shopping Centers, Inc. CDR 15-Jun-10 Management Elect Director Leo S. Ullman For For Yes Cedar Shopping Centers, Inc. CDR 15-Jun-10 Management Elect Director Roger M. Widmann For Against Yes Cedar Shopping Centers, Inc. CDR 15-Jun-10 Management Authorize Futures Sales of Common Stock For For Yes Cedar Shopping Centers, Inc. CDR 15-Jun-10 Management Ratify Auditors For For Yes Ameristar Casinos, Inc. ASCA 03070Q101 16-Jun-10 Management Elect Director Carl Brooks For For Yes Ameristar Casinos, Inc. ASCA 03070Q101 16-Jun-10 Management Elect Director Gordon R. Kanofsky For Withhold Yes Ameristar Casinos, Inc. ASCA 03070Q101 16-Jun-10 Management Elect Director J. William Richardson For For Yes Ameristar Casinos, Inc. ASCA 03070Q101 16-Jun-10 Management Ratify Auditors For For Yes Inland Real Estate Corporation IRC 17-Jun-10 Management Elect Director Thomas P. D'Arcy For For Yes Inland Real Estate Corporation IRC 17-Jun-10 Management Elect Director Daniel L. Goodwin For For Yes Inland Real Estate Corporation IRC 17-Jun-10 Management Elect Director Joel G. Herter For For Yes Inland Real Estate Corporation IRC 17-Jun-10 Management Elect Director Heidi N. Lawton For For Yes Inland Real Estate Corporation IRC 17-Jun-10 Management Elect Director Thomas H. McAuley For For Yes Inland Real Estate Corporation IRC 17-Jun-10 Management Elect Director Thomas R. McWilliams For For Yes Inland Real Estate Corporation IRC 17-Jun-10 Management Elect Director Joel D. Simmons For For Yes Inland Real Estate Corporation IRC 17-Jun-10 Management Ratify Auditors For For Yes Sun Healthcare Group, Inc. SUNH 17-Jun-10 Management Elect Director Gregory S. Anderson For For Yes Sun Healthcare Group, Inc. SUNH 17-Jun-10 Management Elect Director Tony M. Astorga For For Yes Sun Healthcare Group, Inc. SUNH 17-Jun-10 Management Elect Director Christian K. Bement For For Yes Sun Healthcare Group, Inc. SUNH 17-Jun-10 Management Elect Director Michael J. Foster For For Yes Sun Healthcare Group, Inc. SUNH 17-Jun-10 Management Elect Director Barbara B. Kennelly For For Yes Sun Healthcare Group, Inc. SUNH 17-Jun-10 Management Elect Director Steven M. Looney For For Yes Sun Healthcare Group, Inc. SUNH 17-Jun-10 Management Elect Director Richard K. Matros For For Yes Sun Healthcare Group, Inc. SUNH 17-Jun-10 Management Elect Director Milton J. Walters For For Yes Sun Healthcare Group, Inc. SUNH 17-Jun-10 Management Ratify Auditors For For Yes Seacoast Banking Corporation of Florida SBCF 22-Jun-10 Management Elect Director John H. Crane For For Yes Seacoast Banking Corporation of Florida SBCF 22-Jun-10 Management Elect Director Jeffrey S. Furst For For Yes Seacoast Banking Corporation of Florida SBCF 22-Jun-10 Management Elect Director Dennis S. Hudson, Jr. For For Yes Seacoast Banking Corporation of Florida SBCF 22-Jun-10 Management Elect Director Thomas E. Rossin For For Yes Seacoast Banking Corporation of Florida SBCF 22-Jun-10 Management Elect Director Thomas H. Thurlow, Jr. For For Yes Seacoast Banking Corporation of Florida SBCF 22-Jun-10 Management Approve Reverse Stock Split For For Yes Seacoast Banking Corporation of Florida SBCF 22-Jun-10 Management Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Seacoast Banking Corporation of Florida SBCF 22-Jun-10 Management Increase Authorized Common Stock For For Yes Seacoast Banking Corporation of Florida SBCF 22-Jun-10 Management Approve Conversion of Securities For For Yes Seacoast Banking Corporation of Florida SBCF 22-Jun-10 Management Adjourn Meeting For For Yes Genesco Inc. GCO 23-Jun-10 Management Elect Director James S. Beard For Withhold Yes Genesco Inc. GCO 23-Jun-10 Management Elect Director Leonard L. Berry For Withhold Yes Genesco Inc. GCO 23-Jun-10 Management Elect Director William F. Blaufuss, Jr For Withhold Yes Genesco Inc. GCO 23-Jun-10 Management Elect Director James W. Bradford For Withhold Yes Genesco Inc. GCO 23-Jun-10 Management Elect Director Robert V. Dale For Withhold Yes Genesco Inc. GCO 23-Jun-10 Management Elect Director Robert J. Dennis For Withhold Yes Genesco Inc. GCO 23-Jun-10 Management Elect Director Matthew C. Diamond For Withhold Yes Genesco Inc. GCO 23-Jun-10 Management Elect Director Marty G. Dickens For Withhold Yes Genesco Inc. GCO 23-Jun-10 Management Elect Director Ben T. Harris For Withhold Yes Genesco Inc. GCO 23-Jun-10 Management Elect Director Kathleen Mason For Withhold Yes Genesco Inc. GCO 23-Jun-10 Management Ratify Auditors For For Yes Hornbeck Offshore Services, Inc. HOS 24-Jun-10 Management Elect Director Bruce W. Hunt For For Yes Hornbeck Offshore Services, Inc. HOS 24-Jun-10 Management Elect Director Bernie W. Stewart For For Yes Hornbeck Offshore Services, Inc. HOS 24-Jun-10 Management Amend Omnibus Stock Plan For For Yes Hornbeck Offshore Services, Inc. HOS 24-Jun-10 Management Ratify Auditors For For Yes Phillips-Van Heusen Corporation PVH 24-Jun-10 Management Elect Director Mary Baglivo For For Yes Phillips-Van Heusen Corporation PVH 24-Jun-10 Management Elect Director Emanuel Chirico For For Yes Phillips-Van Heusen Corporation PVH 24-Jun-10 Management Elect Director Edward H. Cohen For For Yes Phillips-Van Heusen Corporation PVH 24-Jun-10 Management Elect Director Joseph B. Fuller For For Yes Phillips-Van Heusen Corporation PVH 24-Jun-10 Management Elect Director Fred Gehring For For Yes Phillips-Van Heusen Corporation PVH 24-Jun-10 Management Elect Director Margaret L. Jenkins For For Yes Phillips-Van Heusen Corporation PVH 24-Jun-10 Management Elect Director David Landau For For Yes Phillips-Van Heusen Corporation PVH 24-Jun-10 Management Elect Director Bruce Maggin For For Yes Phillips-Van Heusen Corporation PVH 24-Jun-10 Management Elect Director V. James Marino For For Yes Phillips-Van Heusen Corporation PVH 24-Jun-10 Management Elect Director Henry Nasella For For Yes Phillips-Van Heusen Corporation PVH 24-Jun-10 Management Elect Director Rita M. Rodriguez For For Yes Phillips-Van Heusen Corporation PVH 24-Jun-10 Management Elect Director Craig Rydin For For Yes Phillips-Van Heusen Corporation PVH 24-Jun-10 Management Elect Director Christian Stahl For For Yes Phillips-Van Heusen Corporation PVH 24-Jun-10 Management Ratify Auditors For For Yes
